Exhibit 10.1

SUBLEASE

by and between

ARIAD Pharmaceuticals, Inc.

as Sublandlord,

and

INTERNATIONAL BUSINESS MACHINES CORPORATION,

as Subtenant

Date: July 17, 2015

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.   DEMISE OF SUBLEASED PREMISES; DEFINITIONS      1    2.   TERM      3    3.
  SUBORDINATION TO AND INCORPORATION OF THE LEASE      3    4.   RENT      6   
5.   ADDITIONAL RENT      6    6.   EXTENSION OPTION      9    7.   ROFO RIGHTS
     11    8.   CONTRACTION OPTION      13    9.   SECURITY DEPOSIT      15   
10.   USE OF SUBLEASED PREMISES      15    11.   CONDITION OF SUBLEASED PREMISES
     15    12.   SUBTENANT IMPROVEMENTS/BASE TI ALLOWANCE      16    13.  
ALTERATIONS      17    14.   ELECTRICITY; HVAC      17    15.   SUBLANDLORD
OBLIGATIONS      18    16.   PARKING      19    17.   GENERATOR/COMMUNICATIONS
EQUIPMENT      19    18.   COMPETITORS      20    19.   ACCESS      20    20.  
INDEMNIFICATION; INSURANCE      20    21.   ASSIGNMENT AND SUBLETTING      21   
22.   CASUALTY AND CONDEMNATION      29    23.   CONSENTS      29    24.  
CONDITIONS; CONSENT OF LANDLORD; SNDA      29    25.   DEFAULTS      30    26.  
NOTICE      31    27.   SURRENDER OF SUBLEASED PREMISES      32    28.   BROKERS
     32    29.   COUNTERPARTS      32    30.   ROOF RIGHTS      32    31.  
SIGNAGE      32    32.   CONFIDENTIALITY      33    33.   ATRIUM      33    34.
  MISCELLANEOUS      34   

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

i



--------------------------------------------------------------------------------

Exhibit A - Redacted Lease      A-1    Exhibit B-1-Subleased Premises      B-1
   Exhibit B-2-Plan of B1 Space, B2 Space; and Penthouse      B-2    Exhibit C-
Pre-Commencement Date Work      C-1    Exhibit D- Landlord/Tenant Responsibility
Matrix dated March 30, 2015      D-1    Exhibit E-Excluded Competitors      E-1
   Exhibit F- Form of Consent to Sublease      F-1   

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

ii



--------------------------------------------------------------------------------

SUBLEASE

This Sublease (the “Sublease”) is made as of July 16, 2015 by and between
ARIAD Pharmaceuticals, Inc., a Delaware corporation, having an address of
26 Landsdowne Street, Cambridge, MA 02139 (“Sublandlord”), and INTERNATIONAL
BUSINESS MACHINES CORPORATION, a New York corporation, having an address of New
Orchard Road, Armonk NY 10504 (“Subtenant”).

W I T N E S S E T H:

WHEREAS, by Lease Agreement dated January 4, 2013 (“Original Lease”), as amended
(i) by First Amendment to Lease dated as of September 16, 2013 (the “First
Amendment”), and (ii) by letter dated as of October 17, 2013 (the “Letter
Amendment”), and (iii) by Second Amendment to Lease dated as of March 24, 2015
(the “Second Amendment”; as so amended, the “Lease”) between ARE-MA REGION NO.
48, LLC, a Delaware limited liability company (the “Landlord”, also sometimes
referred to herein as the “Overlandlord”) as landlord thereunder, and
Sublandlord as tenant thereunder, copies of which are attached in redacted form
as Exhibit “A” hereto, Landlord leased to Sublandlord certain premises (the
“Premises”) in the Project located at 75 and 125 Binney Street, Cambridge
Massachusetts for a term commencing on March 24, 2015 and ending on March 31,
2030. The Premises are located in two buildings, the “75 Binney Building” and
the “125 Binney Building”; and

WHEREAS, Subtenant desires to sublease from Sublandlord and Sublandlord desires
to sublease to Subtenant a portion of the 75 Binney Building, as identified on
Exhibit “B-1” attached hereto (hereinafter referred to as the “Subleased
Premises”), which Subleased Premises are agreed to consist of 163,186 rentable
square feet. The parties acknowledge and agree that the measurements for the
Premises and the Subleased Premises are the rentable square footages set forth
in Section 1 of the First Amendment. Neither the Subleased Premises nor the
Premises will be re-measured and the rentable square footages set forth in
Section 1 of the First Amendment are final and binding on the parties for all
purposes of this Sublease in accordance with Section 1(d) of the First
Amendment;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. DEMISE OF SUBLEASED PREMISES; DEFINITIONS.

(a) Sublandlord hereby demises and subleases to Subtenant, and Subtenant hereby
subleases and takes from Sublandlord, the Subleased Premises, consisting of the
following floors and corresponding square footage, for the Term (as hereinafter
defined) and upon the conditions hereinafter set forth.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

Floor

   Rentable Square Footage
(rsf)
 

Floor L1

     15,368   

L1 Mezzanine

     3,500   

Floor L2

     38,984   

Floor L3

     39,131   

Floor L4

     39,006   

Floor L5

     27,197   

TOTAL:

     163,186   

(b) Subject to Section 16(b) below, Subtenant shall have the right to exclusive
use of the following portions of the Common Areas of the 75 Binney Building:

(1) Basement B1 (the “B1 Space”),

(2) Basement B2 (the “B2 Space”). and

(3) Penthouse/Floor M1 (the “Penthouse”), all as set forth on the plan attached
hereto as Exhibit “B-2”. Collectively, the B1 Space, the B2 Space and the
Penthouse are sometimes referred to as “Ancillary Space”.

(c) Subtenant shall have the right to non-exclusive use of (1) all other Common
Areas and (2) the New Atrium Area as shown on attached Exhibit “B-2”.

(d) Sublandlord confirms, as of the date hereof, (i) that the Lease is in full
force and effect, (ii) that there are no Defaults on the part of either Landlord
or Sublandlord under the Lease, and (iii) that there are no other amendments or
modifications to the Lease except as specifically referenced in the recitals
above.

(e) Sublandlord agrees that it shall not amend or modify the Lease in any way
which materially and adversely affects Subtenant’s rights under this Sublease
without the consent of Subtenant. Sublandlord shall promptly (within five
(5) business days of receipt) furnish to Subtenant copies of any notices
received from any party relating to the Sublease or the use or occupancy of the
Subleased Premises.

(f) Subtenant acknowledges that Subtenant is taking the Subleased Premises in
their present condition, broom clean and “as is”, subject to the terms and
conditions of this Sublease, and to the specific items of Landlord and
Sublandlord work, if any, to be performed prior to the Commencement Date, as
described within the attached Exhibit “C”/Pre-Commencement Date Work.
Sublandlord shall use best efforts to enforce, for the benefit of Sublandlord
and Subtenant, Landlord’s Warranty and such other warranties described in
Schedule 5.2 of the Amended and Restated Work Letter dated March 24, 2015 (the
“Work Letter”) attached to the Second Amendment.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

(g) Sublandlord shall use best efforts to pursue and to enforce, in due course,
for the benefit of Sublandlord and Subtenant, the material remaining items on
the “punch list” related to Landlord’s completion of the Project.

2. TERM.

(a) The initial term of this Sublease (the “Initial Term” or “Term”) shall
commence on the date which is two (2) business days following the date upon
which the Consent and the SNDA (as such terms are defined in Section 24) are
obtained and delivered to both Sublandlord and Subtenant (the “Commencement
Date”). The parties agree that this Sublease, and the obligation of the parties
to perform hereunder, shall be expressly subject to Section 24 hereof and shall
not take effect unless and until the conditions set forth therein are waived in
writing or satisfied.

(b) The Initial Term shall end on the date (the “Expiration Date”) which is the
last day of the month in which the tenth (10th) anniversary of the Rent
Commencement Date occurs (as hereinafter defined) or upon such earlier date upon
which the Term may expire or be terminated pursuant to any of the conditions or
covenants of this Sublease or pursuant to law.

(c) Promptly following the Commencement Date, Sublandlord and Subtenant shall
enter into an agreement confirming such Commencement Date; provided, however,
that failure to execute and deliver such agreement shall not affect the validity
of the Commencement Date.

3. SUBORDINATION TO AND INCORPORATION OF THE LEASE.

(a) This Sublease is in all respects subject and subordinate to the terms and
conditions of the Lease and to the matters to which the Lease, including any
amendments thereto, is or shall be subordinate. Subtenant agrees that Subtenant
has reviewed and is familiar with the Lease, and will not do or suffer or permit
anything to be done which would result in a default or breach (whether or not
subject to notice or grace periods) on the part of Sublandlord, as tenant, under
the Lease or cause the Lease to be terminated. Sublandlord agrees that
Sublandlord will not do or suffer or permit anything to be done which would
result in a Default on the part of Sublandlord (as tenant), under the Lease. If,
however, the Lease is terminated prior to its scheduled expiration for any
reason whatsoever, including a voluntary termination, then except as may
otherwise be expressly provided for in the Consent from Landlord, this Sublease
shall likewise terminate, without further notice and without further obligation
or liability on the part of the parties.

(b) Except as otherwise expressly provided in this Sublease, the terms,
covenants, conditions, rights, obligations, remedies and agreements of the Lease
are incorporated into this Sublease by reference and made a part hereof as if
fully set forth herein and shall constitute the terms of this Sublease, mutatis
mutandis, Sublandlord being substituted for “Landlord” thereunder and Subtenant
being substituted for “Tenant” thereunder, except to the extent that such terms
do not relate to the Subleased Premises or are inapplicable to, or specifically
inconsistent with, the terms of this Sublease, it being understood and agreed
that Sublandlord will not be acting as, or assuming any of the responsibilities
of, Landlord, and all references in the Lease to landlord-provided functions,
services and/or allowances, or to landlord insurance

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------

requirements, including the preparation of Annual Estimates and Annual
Statements of Operating Expenses pursuant to Section 5 (Operating Expense
Payments), Section 11 (Utilities and Services; Emergency Generator; Service
Interruptions), Section 13 Landlord’s Repairs, Section 17(a) Landlord’s
Insurance, Section 18 (Restoration) and Section 19 (Eminent Domain) shall
continue to be references to Landlord and not to Sublandlord. Nothing in this
Section 3 shall be diminished or impaired by reason of any repetition anywhere
in this Sublease expressly referring to specific incorporation by reference in
the Sublease of any provision of the Lease.

(c) The following provisions of the Original Lease shall not be incorporated
herein by reference and are expressly excluded from the terms of this Sublease:

 

Section 1

(except for the second sentence thereof, which is incorporated by reference)

   Lease of Premises Section 2(a), 2(b), 2(c), 2(d), 2(e)    Delivery;
Acceptance of Premises; Commencement Date Section 4    Base Rent Adjustments;
Prepayment of Additional Tenant Improvement Allowance Section 5(f)    Operating
Expense Payments First Sentence of Section 3(a) and Section 6    Security
Deposit Section 22    Assignment and Subletting Section 30(c)    Representation
and Warranty re: Environmental Requirements

Section 31(b)

(delete only last sentence)

   [***] Section 35    Brokers Section 38 (delete subparagraphs (a), (b) and
(c), and leave introductory paragraph)    Signs; Exterior Appearance Section 39
   Right of First Offer Section 40    Right to Expand Section 41    Right to
Extend Term Section 42    Right of First Refusal to Lease Exhibit A   
Description of Premises Exhibit G    Adjustment Calculations

(d) The following provisions of the First Amendment shall not be incorporated
herein by reference and are expressly excluded from the terms of this Sublease:

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

4



--------------------------------------------------------------------------------

Section 2(b)    Commencement Date Section 4    TI Allowances for Expansion Space
Section 6    Security Deposit Section 7(f)    Use Section 8    Parking Section 9
   Excess Rent With Respect to Assignment or Subletting of Expansion Space

(e) Exhibit C/Amended and Restated Workletter attached to the Second Amendment
shall be and is incorporated herein by reference, with the exception that the
following provisions are expressly excluded:

 

Section 2.3;    Landlord’s Modification to Shell, Core and Site Construction
Documents Section 2.4    Tenant Requested Modifications to Shell, Core and Site
Construction Documents Section 2.6 (delete only last sentence)    Approved
Tenant Modifications Section 2.7 and Schedule 2.7    Shared Staffing Costs
During Construction Section 6.3    Additional TI Allowance; Base Rent Allocable
to Additional TI Allowance Section 6.4    Notice As to Use of TI Allowance
Section 6.6 (delete only the second paragraph, and delete Schedule 6.6)    Costs
Includable in TI Allowance Section 6.10    Test Fit Allowance

Section 7.14;

Schedule 7.14

   Project Accounting

The reference in this Sublease to any particular section or article of the Lease
shall not in any way be deemed or construed to derogate from the general
incorporation by reference of the entire Lease (except as aforesaid) into this
Sublease.

(f) In connection with any meetings and/or discussions scheduled by Sublandlord
and Landlord regarding (i) Annual Estimates for Operating Expenses pursuant to
Section 5(a) Annual Estimates, (ii) Building Systems pursuant to Section 11(a)
Utilities and Sewers, (iii) building security as set forth in Section 33
(Security), and (iv) retail signage approval as provided in Section 38(d) of the
Lease, Sublandlord will give Subtenant reasonable prior written notice of such
meetings and/or discussions and invite (via email) a representative of Subtenant
to attend and/or participate. Except in case of emergency, such notice shall not
be less than five (5) days.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

5



--------------------------------------------------------------------------------

4. RENT.

From and after the Rent Commencement Date (as hereinafter defined), Subtenant
shall pay to Sublandlord monthly installments of annual base rent (the “Base
Rent”), which Base Rent shall be paid in advance on or before the first day of
each calendar month in accordance with Section 3 (Rent) of the Lease. For
purposes hereof, the “Rent Commencement Date” shall be the date which is the
earlier to occur of: (i) the twelfth (12th) monthly anniversary of the
Commencement Date, and (ii) the date upon which Subtenant occupies [***] ([***])
or more full floors of the Subleased Premises for the Permitted Use. In the
event Subtenant occupies fewer than [***] ([***]) full floors of the Subleased
Premises for the Permitted Use prior to the [***] ([***]) monthly anniversary of
the Commencement Date, then, until the Rent Commencement Date occurs, Subtenant
shall pay only its share of Expense Rent, Parking Charges and Subtenant
Surcharges (but not Base Rent) proportionately allocable to the floors so
occupied. If the Rent Commencement Date shall be on any day other than the first
day of a calendar month, Base Rent for the partial month shall be prorated based
on the number of days in that month. Subtenant shall pay Base Rent in accordance
with the following schedule:

 

Period

   Base Rent
(Annual)      Base Rent
(Monthly)      Base Rent/
rentable square
foot  

RCD – Month 1 (plus any partial month)

   $ —         $ 883,924.17       $ 65.00   

Month 2 -13

   $ 10,607.090.00       $ 883,924.17       $ 65.00   

Months 14-25

   $ 10,793,122.04       $ 889,426.84       $ 66.14   

Months 26-37

   $ 10,980,785.94       $ 915,065.50       $ 67.29   

Months 38-49

   $ 11,173,345.42       $ 931,112.12       $ 68.47   

Months 50-61

   $ 11,369,168.62       $ 947,430.72       $ 69.67   

Months 62-73

   $ 11,568,255.54       $ 964,021.30       $ 70.89   

Months 74-85

   $ 11,770,606.18       $ 980,883.85       $ 72.13   

Months 86-97

   $ 11,976,220.54       $ 998,018.38       $ 73.39   

Months 98-109

   $ 12,186,730.48       $ 1,015,560.87       $ 74.68   

Months 110-121

   $ 12,398,872.28       $ 1,033,239.36       $ 75.98   

5. ADDITIONAL RENT.

(a) In addition to the Base Rent and any other sums which Subtenant may be
obligated to pay pursuant to any other provision of this Sublease, from and
after the Rent Commencement Date, Subtenant agrees to pay to Sublandlord as
additional rent hereunder, in monthly installments based on Landlord’s Annual
Estimates (as defined in Section 5(a) of the Lease), as and when such sums are
due and payable by Sublandlord under the Lease, or as otherwise hereinafter
provided.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

6



--------------------------------------------------------------------------------

(i) Subtenant’s Share of Administration Rent and Additional Rent (as such terms
are defined in Section 3 of the Lease) (collectively, “Expense Rent”). The
term “Additional Rent” includes Operating Expenses attributable to the Premises.
For purposes hereof, “Subtenant’s Share” shall be a percentage, the numerator of
which is the agreed rentable area of the then Subleased Premises, and the
denominator of which is 380,111, the total combined rentable square feet in the
75 Binney Building and the 125 Binney Building. Subtenant’s Share may increase
or decrease, as the case may be, as additional area is added to or subtracted
from the Subleased Premises pursuant to the terms hereof. As of the date of this
Sublease, Subtenant’s Share is forty two and nine tenths percent (42.9%),
reflecting a numerator of 163,186 rentable square feet as the agreed rentable
area of the Subleased Premises and a denominator of 380,111 rentable square
feet; and

(ii) all Parking Charges (as hereinafter defined) attributable to Subtenant’s
Pro Rata Share of Parking Spaces in the Garage pursuant to Section 10(b) of the
Lease and Section 16 hereof; and

(iii) all Subtenant Surcharges (as hereinafter defined). As used herein, the
term “Subtenant Surcharges” shall mean any and all amounts, in addition to
Expense Rent under Section 5(a)(i) and Parking Charges under Section 5(a)(ii)
above, which become due and payable by Sublandlord to the Landlord under the
Lease, whether as “additional rent” or for any extra services or otherwise which
would not have become due and payable but for the acts and/or failures to act of
Subtenant under this Sublease or which are otherwise attributable to the
Subleased Premises for: (x) any increases in the Landlord’s fire, rent or other
insurance premiums resulting from any act or omission of Subtenant, (y) any
charges payable by Sublandlord under the Lease on account of Subtenant’s use or
maintenance of heating, ventilation or air conditioning, electricity, or other
extra services requested by Subtenant and provided under the Lease for the
benefit of Subtenant or the Subleased Premises, and (z) any charges payable by
Sublandlord under the Lease on account of any other additional service requested
by Subtenant and as may be provided under the Lease to or for the benefit of the
Subleased Premises, including but not limited to Section 11(b) (Other Services).

(b) Subtenant shall pay the additional rents set forth in Section 5(a)(i) and
(ii) within five (5) business days after the presentation of statements therefor
by Landlord or Sublandlord to Subtenant, and the additional rents set forth in
Section 5(a)(iii) hereof within forty-five (45) days after the presentation of
statements therefor. Any failure or delay by Sublandlord in billing any sum set
forth in this Section 5 shall not constitute a waiver of Subtenant’s obligation
to pay the same in accordance with the terms of this Sublease, but the time
period for payment shall be extended accordingly. Annual reconciliations of
payments for Expense Rent shall be made within the time frames provided for in
Section 5(e) of the Lease.

(c) In connection with any Sublandlord and Landlord meetings and/or discussions
regarding the Annual Estimates for Operating Expenses pursuant to Section 5(a)
of the Lease (Annual Estimates), Sublandlord will give Subtenant reasonable
prior written notice of all such “open book” cooperative meetings and/or
discussions with Landlord and invite a representative of Subtenant to attend
and/or participate in same.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

7



--------------------------------------------------------------------------------

(d) Sublandlord shall within five (5) business days of receipt furnish to
Subtenant a copy of each notice or statement from the Landlord affecting the
Subleased Premises with respect to Subtenant’s obligations hereunder. If
Sublandlord disputes the correctness of any such notice or statement and if such
dispute is resolved in Sublandlord’s favor, or if Sublandlord shall receive any
refund of additional rent with or without a dispute, Sublandlord shall, within
thirty (30) days of receipt of funds pay to Subtenant any refund (after
deducting from the amount of any such refund an equitable portion of all
expenses, including court costs and reasonable attorneys’ fees, incurred by
Sublandlord in resolving such dispute) received by Sublandlord in respect (but
only to the extent) of any related payments of additional rent made by Subtenant
less any amounts theretofore received by Subtenant directly from the Landlord
and relating to such refund; provided, however, that, if Sublandlord is required
under the terms of the Lease to pay such amounts pending the determination of
any such dispute (by agreement or otherwise), Subtenant shall pay the full
amount of the Base Rent, Expense Rent, Subtenant Surcharges and Parking Charges
in accordance with this Sublease and the applicable Landlord’s statement or
notice.

(e) Subtenant shall have all audit rights and the benefit of all audit periods
set forth under Section 5 (Operating Expense Payments) of the Lease.

(f) Subtenant shall have the same rights as set forth in Section 9(a) of the
Lease to seek an abatement of Taxes provided Subtenant shall give Sublandlord
notice at least twenty (20) days prior to the deadline for filing such requests.
Sublandlord agrees to cooperate with Subtenant in connection with Subtenant’s
review of any Annual Statements, bills or other materials furnished by Landlord
relating to the Subleased Premises and, upon request of Subtenant, to request
from Landlord any additional supporting materials reasonably requested by
Subtenant in connection therewith and, at Subtenant’s sole cost and expense, to
conduct an audit pursuant to the terms and conditions of Section 5(e)(iv) of the
Lease, and/or to file an abatement pursuant to the terms and conditions of
Section 9(a) of the Lease.

(g) To the extent then accrued but not satisfied, Subtenant’s obligation to pay
the Base Rent, Expense Rent, Subtenant Surcharges, Parking Charges and all other
sums payable under this Section 5 or otherwise under this Sublease shall survive
the termination or earlier expiration of this Sublease.

(h) The Base Rent, Expense Rent, Subtenant Surcharges, Parking Charges and any
other amounts payable pursuant to this Sublease (“Rent”) shall be paid by
Subtenant to Sublandlord at the address first set forth above, or at such other
place as Sublandlord may hereafter designate from time to time in writing, in
lawful money of the United States of America, or at Subtenant’s option, by wire
transfer, as and when the same become due and payable, without demand therefor
and without any deduction, set-off or abatement whatsoever except as otherwise
provided herein. Any other amounts of additional rents and other charges herein
reserved and payable shall be paid by Subtenant in the manner and to the persons
set forth in the statement from Sublandlord describing the amounts due. All
Expense Rent, adjustments

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

8



--------------------------------------------------------------------------------

of Base Rent, Subtenant Surcharges, Parking Charges and all other costs, charges
and expenses which Subtenant assumes, agrees or is obligated to pay to
Sublandlord pursuant to this Sublease shall be additional rent and, in the event
of nonpayment thereof, Sublandlord shall have all the rights and remedies with
respect thereto as are herein provided for in case of nonpayment of the Base
Rent reserved hereunder (and subject to the same notice and grace periods set
forth in the Lease).

(i) Utilities are provided and paid for by Landlord in accordance with
Section 11(a) (Utilities and Services) of the Lease. In accordance with
Section 11(a) of the Lease, Subtenant shall pay all costs or amounts due on
account of any separately metered or sub-metered, as the case may be, Utilities
and/or other services which may be furnished to Subtenant or the Subleased
Premises during the Sublease Term. Submeters for gas and electric shall be
provided for and installed by Subtenant as part of the Subtenant Improvements.

6. EXTENSION OPTION.

(a) Provided that at the time of such exercise and upon the commencement of the
Extended Term (i) there then exists no Default or condition which, with the
giving of notice or passage of time or both, would constitute a Default,
(ii) this Sublease is then in full force and effect, and (iii) Subtenant or
Subtenant’s Permitted Transferee is in actual occupancy of not less than [***]
([***]) full floors of the Subleased Premises, Subtenant shall have one
(1) option to extend the Initial Term of the Sublease (the “Extension Option”)
for the Subleased Premises beginning on the day immediately following the
Sublease Expiration Date (the “Extended Term Commencement Date”) and ending on
March 30, 2030 (the “Extended Term”) on the same terms and conditions as set
forth herein (other than Base Rent), by giving Sublandlord written notice of its
election to exercise such Extension Option at least fifteen (15) months, but not
more than eighteen (18) months, prior to the expiration of the Initial Term.
Provided the conditions set forth in the foregoing clauses (i), (ii) and
(iii) shall have been satisfied, the giving of such notice by Subtenant shall
automatically extend the Initial Term for the Extended Term, and no instrument
of renewal need be executed. In the event that Subtenant fails to give such
notice to Sublandlord, this Sublease shall automatically terminate at the end of
the Initial Term, and Subtenant shall have no further option to extend the
Initial Term, it being agreed that time is of the essence with respect to the
giving of such notice. The Extended Term shall be on all the terms and
conditions of this Sublease, except that during the Extended Term, Subtenant
shall have no further option to extend the Term and the rent for the Extended
Term shall be determined as provided in Subsections 5(c) though (h), inclusive,
below. Subtenant’s Extension Option shall be personal to the original Subtenant
and shall be void if the interest of Subtenant is assigned or transferred to any
entity other than a Permitted Transferee.

(b) The Base Rent for the Extended Term (“Extended Term Base Rent”) shall be
equal to the Fair Market Rent for the Subleased Premises, as hereinafter
determined. In no event, however, shall the Extended Term Base Rent be less than
[***] Dollars ($[***]) per rentable square foot of the Subleased Premises,
increasing annually commencing on the first anniversary of the first day of the
Extended Term, and on each successive anniversary thereof, by [***]% of the
Extended Term Base Rent in effect as of the end of the previous year. During the
Extended Term, Subtenant shall continue to pay all Expense Rent, Subtenant
Surcharges and Parking Charges in accordance with Section 5 of this Sublease.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

9



--------------------------------------------------------------------------------

(c) Sublandlord shall deliver to Subtenant Sublandlord’s determination of the
Fair Market Rent (as hereinafter defined) and rent escalations payable during
the Extended Term (“Sublandlord’s Rent Determination”) within thirty (30) days
after delivery of Subtenant’s notice of its election to exercise such Extension
Option (provided that Sublandlord shall not be obligated to deliver such
determination to Subtenant earlier than fifteen (15) months prior to the
expiration of the Initial Term). The term “Fair Market Rent” shall mean the then
fair market rental rate for the Subleased Premises taking into consideration all
relevant factors that a tenant would pay upon an arms-length rental of the
Subleased Premises on a direct lease as of the last day of the Initial Term. A
determination of the Fair Market Rent payable for the Subleased Premises during
the Extended Term shall be made in the manner described in subsections
(d) through (h), inclusive, below.

(d) If, on or before the date which is sixty (60) days following the date of
Sublandlord’s Rent Determination Notice, Subtenant has not agreed with
Sublandlord’s determination of the Fair Market Rent and the rent escalations
applicable during the Extended Term after negotiating in good faith, Subtenant
may by written notice to Sublandlord delivered not later than the last day of
such sixty (60) day period, elect arbitration as described in Subsections 5(e),
(f) and (g) below. If, on or before the last day of such sixty (60) day period,
Subtenant does not either give written notice to Sublandlord of either
Subtenant’s acceptance of Sublandlord’s Rent Determination or Subtenant’s
election of arbitration, Subtenant shall be deemed to have accepted
Sublandlord’s Rent Determination, and Sublandlord’s Rent Determination of the
Fair Market Rent and rent escalations shall be the Fair Market Rent and rent
escalations for the Subleased Premises during the Extended Term.

(e) Within ten (10) business days of Subtenant’s notice to Sublandlord of its
election to arbitrate Fair Market Rent and escalations, each party shall deliver
to the other a proposal containing the Fair Market Rent and escalations that the
submitting party believes to be correct (“Extension Proposal”). If either party
fails to timely submit an Extension Proposal, with an additional five
(5) business days after notice that the same has not been received, then the
other party’s submitted proposal shall determine the Base Rent and escalations
for the Extended Term. If both parties submit Extension Proposals, then
Sublandlord and Subtenant shall meet within seven (7) days after delivery of the
last Extension Proposal and make a good faith attempt to mutually appoint a
single Arbitrator (and defined below) to determine the Fair Market Rent and
escalations. If Sublandlord and Subtenant are unable to agree upon a single
Arbitrator, then each shall, by written notice delivered to the other within ten
(10) days after the meeting, select an Arbitrator. If either party fails to
timely give notice of its selection for an Arbitrator, the other party’s
submitted proposal shall determine the Base Rent and escalations for the
Extended Term. The two (2) Arbitrators so appointed shall, within five
(5) business days after their appointment, appoint a third Arbitrator. If the
two (2) Arbitrators so selected cannot agree on the selection of the third
Arbitrator within the time above specified, then either party, on behalf of both
parties, may request such appointment of such third Arbitrator by application to
any state court of general jurisdiction in the jurisdiction in which the
Subleased Premises are located, upon ten (10) days’ prior written notice to the
other party of such intent.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

10



--------------------------------------------------------------------------------

(f) The decision of the Arbitrator(s) shall be made within thirty (30) days
after the appointment of a single Arbitrator or the third Arbitrator, as
applicable. If there is a single Arbitrator, the decision of the single
Arbitrator shall be final and binding upon the parties. If there are three
(3) Arbitrators, the third Arbitrator shall chose in full one (1) of the
decisions of the other two (2) Arbitrators, and such choice shall be final and
binding upon the parties. Each party shall pay the fees and expenses of the
Arbitrator appointed by or on behalf of such party and the fees and expenses of
the third Arbitrator shall be borne equally by both parties. If, pursuant to the
preceding provisions of this Section 6, Fair Market Rent and escalations have
not been determined as of the first day of the Extended Term, Subtenant shall
pay on account of Base Rent the rent specified by Sublandlord in Sublandlord’s
Rent Determination as the Fair Market Rent until such determination is made.
After the determination of the Fair Market Rent and escalations, the parties
shall make any necessary adjustments to such payments made by Subtenant.

(g) An “Arbitrator” shall be any person appointed by or on behalf of either
party or appointed pursuant to the provisions hereof and: (i) shall be (A) a
member of the American Institute of Real Estate Appraisers with not less than 10
years of experience in the appraisal of improved office and high tech industrial
real estate in Cambridge, Massachusetts, or (B) a licensed commercial real
estate broker with not less than 15 years’ experience representing landlords
and/or tenants in the leasing of high tech or life sciences space in Cambridge,
Massachusetts, (ii) devoting substantially all of their time to professional
appraisal, brokerage work, or institutional real estate advisory work, as
applicable, at the time of appointment and (iii) be in all respects impartial
and disinterested (i.e., shall not have been engaged by either Sublandlord or
Subtenant, or their respective affiliates, as their exclusive representative
during the immediately preceding 2-year period).

(h) If Subtenant shall validly exercise the Extension Option, it shall promptly,
after such election and the determination of the Fair Market Rent and
escalations for the Extended Term, enter into an amendment to the Sublease
incorporating the terms thereof, but failure to do so shall have no effect on
Subtenant’s agreement to extend the Sublease Term for the Extended Term.

7. ROFO RIGHTS.

(a) Provided that at the time of such availability and at the time Subtenant
elects to lease such Offered Space (as hereinafter defined) (i) there then
exists no Default or condition which, with the giving of notice or passage of
time or both, would constitute a Default, (ii) this Sublease is then in full
force and effect, and (iii) original Subtenant named under this Sublease or
Subtenant’s Permitted Transferee is in actual occupancy of not less than [***]
([***]) full floors of the Subleased Premises (except during any period prior to
initial occupancy of the Subleased Premises), if, at any time during the Initial
Term all or any portion of the Premises within the 125 Binney Building, except
as provided below (the “First Offer Space”), shall become available for sublease
(and specifically excluding any portion of the Premises which Sublandlord
desires to retain for its own use or sublease to any entity controlled by,
controlling, or under common control with, Sublandlord), Sublandlord shall
notify Subtenant in writing (the “ROFO Notice”), identifying the space available
(the “ROFO Offered Space”) and shall set forth the terms and

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

11



--------------------------------------------------------------------------------

conditions on which Sublandlord is willing to lease the ROFO Offered Space.
Notwithstanding the foregoing, in no event shall the First Offer Space include
or shall this first offer right apply to (i) any Contraction Space (as
hereinafter defined) which may have been deleted from the Subleased Premises in
accordance with Section 8, or (ii) any portion of the first (1st) floor
allocated for a café or food service area.

(b) Subtenant shall have the right (the “First Offer Right”), by giving written
notice to Sublandlord within ten (10) business days after receipt of the ROFO
Notice, time being of the essence, to lease the ROFO Offered Space on the terms
offered by Sublandlord, and Subtenant’s election to lease the ROFO Offered Space
shall constitute a binding agreement to lease the ROFO Offered Space on the
terms offered by Sublandlord. If Subtenant shall so elect to lease the ROFO
Offered Space, it shall promptly after such election enter into an amendment to
this Sublease incorporating the terms contained in Sublandlord’s notice, but
failure to do so shall have no effect on Subtenant’s agreement to lease the ROFO
Offered Space. If Subtenant shall not elect to lease the ROFO Offered Space
within such ten (10) business day period, then Subtenant shall have no further
rights under this Section with respect to the ROFO Offered Space, and
Sublandlord shall be free to sublease any or all of such space to a third party
or parties from time to time on such terms and conditions as Sublandlord may
deem appropriate; provided, however, that if Sublandlord does not lease the
Offered Space to a third party or parties within [***] after giving such notice
to Subtenant (as described in subsection (d) below), and such ROFO Offered Space
is still available for sublease (or thereafter if such ROFO Offered Space shall
again become available for sublease), then Sublandlord shall not lease the ROFO
Offered Space to any third party or parties without first again offering the
ROFO Offered Space to Subtenant pursuant to the terms hereof. Nothing herein
shall be construed to limit Subtenant’s rights under this Section with respect
to space within the First Offer Space other than the ROFO Offered Space. The
First Offer Right shall be personal to the original Subtenant named in this
Sublease and shall be void if the interest of the Subtenant originally named in
this Sublease is assigned or otherwise transferred except to a Permitted
Transferee.

(c) For purposes of this Section, space shall not be deemed to be “available for
sublease” (i) in the event that Sublandlord desires to utilize such space for
its own purposes or to sublease any of the First Offer Space to any entity
controlled by, controlling, or under common control with, Sublandlord, or
(ii) in the event that Sublandlord and an existing occupant of such space desire
to renew or extend such existing occupant’s sublease or enter into a new
sublease; and Subtenant’s rights under this Section shall be subject and
subordinate to any such extension, renewal, or subleasing to such existing
occupant occupying its then current space.

(d) If Subtenant shall not elect to lease the ROFO Offered Space pursuant to an
offer from Sublandlord under this Section as aforesaid, then notwithstanding
anything to the contrary contained in the preceding paragraph, if Sublandlord
shall thereafter (i) fail to lease the Offered Space for a Net Effective Rental
(as hereinafter defined) of not less than [***] percent ([***]%) of the Net
Effective Rental proposed to Subtenant within [***] from the date of the ROFO
Notice, and (ii) such space remains available for sublease, and Sublandlord
shall propose to lease the ROFO Offered Space for a Net Effective Rental of less
than [***] percent ([***]%) of the Net Effective Rental proposed to Subtenant,
Sublandlord shall re-offer the ROFO Offered Space to Subtenant pursuant to this
Section. The term “Net Effective Rental” shall mean for purposes

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

12



--------------------------------------------------------------------------------

of this Section, with respect to any proposed lease of ROFO Offered Space, the
net present value, determined as of the effective date of the proposed sublease,
using a discount rate of [***] percent ([***]%), of the aggregate of all Base
Rent, Expense Rent, Parking Charges and Subtenant Surcharges payable under the
proposed sublease, discounted from the date such payment would have been made
under the proposed sublease to the commencement date of the proposed sublease,
after deducting therefrom the amount of all inducements (such as, by way of
example only, work allowances, work letters or rent abatements) that are (or
will be) granted by Sublandlord to such subtenant in respect thereof,
discounted, using a discount rate of [***] percent ([***]%), from the date that
such inducements were to have been given under the proposed sublease to the
commencement date of the proposed sublease.

(e) Upon any re-offering of ROFO Offered Space to Subtenant following any
reduction of the price or expiration of the [***] period as provided in
subsections (b) and (d) above and if such space remains available for sublease,
Subtenant shall have five (5) business days after Subtenant’s receipt of a ROFO
Notice to exercise its right hereunder, by giving written notice to Sublandlord,
time being of the essence, to lease the ROFO Offered Space on the terms offered
by Sublandlord, and Subtenant’s election to lease the ROFO Offered Space shall
constitute a binding agreement to lease the ROFO Offered Space on the terms
offered by Sublandlord.

(f) Effective as of Sublandlord’s delivery to Subtenant of the applicable ROFO
Offered Space, (i) the definition of Subleased Premises shall be modified to
include the applicable ROFO Offered Space; (ii) Base Rent shall be increased
proportionately to include the applicable ROFO Offered Space; (iii) Subtenant’s
Pro Rata Share of Parking Spaces in the Garage shall be increased
proportionately; and (iv) Subtenant’s Share in Section 5(a)(i) hereof shall be
increased proportionately to include the ROFO Offered Space. Further, as of the
date of Sublandlord’s delivery to Subtenant of the applicable ROFO Offered
Space, Subtenant shall pay Subtenant’s Share of Expense Rent, Subtenant
Surcharges and Parking Charges with respect to the applicable ROFO Offered Space
in accordance with Section 5(a) of this Sublease.

(g) Promptly after Sublandlord’s delivery to Subtenant of the applicable ROFO
Offered Space, Sublandlord and Subtenant shall execute an amendment to this
Sublease confirming the terms of the expansion, but failure to do so shall have
no effect on Subtenant’s agreement to lease the applicable ROFO Offered Space.

8. CONTRACTION OPTION.

(a) Provided that (i) the Subleased Premises include at least [***] ([***]) full
floors of the 75 Binney Building, including Floors [***] and [***], (ii) there
then exists no Default or condition which, with the giving of notice or passage
of time or both, would constitute a Default, and (iii) this Sublease is then in
full force and effect, Subtenant shall have the one-time right, at Subtenant’s
election, to reduce the size of the Subleased Premises (the “Contraction
Option”) by deleting the [***] of the Subleased Premises (the “Contraction
Space”), effective upon the seventh (7th) anniversary of the Rent Commencement
Date (the “Contraction Date”), provided further that:

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

13



--------------------------------------------------------------------------------

(1) Subtenant shall exercise the Contraction Option by written notice given to
Sublandlord no later than December 31, 2021 (the “Contraction Notice”);

(2) this Sublease is in full force and effect as to all of the Subleased
Premises both as of the date Subtenant delivers the Contraction Notice (provided
that Sublandlord shall have the right to waive this condition) and as of the
Contraction Date;

(3) there then exists no uncured Default both as of the date Subtenant delivers
the Contraction Notice (provided that Sublandlord shall have the right to waive
this condition) and as of the Contraction Date; and

(4) at least sixty (60) days prior to the Contraction Date, Subtenant shall pay
to Sublandlord by wire transfer, certified check or bank check, an amount equal
to Sublandlord’s Unamortized Costs (as hereinafter defined).

“Sublandlord’s Unamortized Costs” shall mean an amount equal to the sum of the
unamortized amounts, as of the Contraction Date and assuming straight line
amortization over a period of ten (10) years, of (1) the Base TI Allowance (as
hereinafter defined) paid by Sublandlord, allocable on a proportionate basis to
the Contraction Space, (2) brokerage commissions paid by Sublandlord in
connection with this Sublease, allocable on a proportionate basis to the
Contraction Space, (3) legal fees incurred by Sublandlord in connection with
this Sublease, allocable on a proportionate basis to the Contraction Space, and
(4) interest on the foregoing items (1) through (3) at the rate of [***] percent
([***]%) per annum. Prior to Subtenant’s delivery of the Contraction Notice,
Subtenant shall request Sublandlord’s written statement of Sublandlord’s
Unamortized Costs for the Contraction Space. Within twenty (20) business days
after receipt of Subtenant’s request, Sublandlord shall deliver to Subtenant
Sublandlord’s statement of Sublandlord’s Unamortized Costs.

(b) In the event that Subtenant fails to deliver the Contraction Notice to
Sublandlord in accordance with the terms hereof, Subtenant shall have no further
option to reduce the size of the Subleased Premises under this Section 8, it
being agreed that time is of the essence with respect to the giving of such
Notice.

(c) Time is of the essence with respect to all of the conditions and limitations
set forth in this Section upon Subtenant’s exercise of the Contraction Option.
Subtenant shall surrender the Contraction Space on the Contraction Date in
accordance with the surrender and restoration provisions of the Sublease and the
Lease, as if the Contraction Date were the Expiration Date with respect to the
Contraction Space only. If Subtenant should fail to so surrender the Contraction
Space on the Contraction Date, such failure shall constitute a Default and
holding over with respect to the Contraction Space and Sublandlord may exercise
any and all available rights and remedies under the Sublease and the Lease, at
law or in equity, by reason of such Default and holding over.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

14



--------------------------------------------------------------------------------

(d) Provided that Subtenant complies with the provisions of Section 8 hereof
with respect to the Contraction Space, effective as of the Contraction Date:
(i) the definition of Subleased Premises shall be modified to exclude the
Contraction Space; (ii) and Base Rent for the remaining Term shall be decreased
proportionately to exclude the Contraction Space; (iii) Subtenant’s Pro Rata
Share of Parking Spaces in the Garage shall be decreased proportionately; and
(iv) Subtenant’s Share in Section 5(a)(i) hereof shall be decreased
proportionately to exclude the Contraction Space.

(e) Promptly after the Contraction Date, Sublandlord and Subtenant shall execute
a suitable instrument confirming such adjustments, but failure to do so shall
have no effect on the Contraction Date.

9. SECURITY DEPOSIT. No security deposit shall be required to be provided by
Subtenant.

10. USE OF SUBLEASED PREMISES. (a) Subtenant shall use the Subleased Premises
only for the Permitted Use set forth in the Basic Lease Provisions of the Lease
and in accordance with Section 7 (Use) of the Lease, and for no other purposes.

(b) Subject to approval by Landlord, any applicable Legal Requirements, and
final approval of plans as otherwise provided herein, Sublandlord shall approve
the use by Subtenant of a portion of the Floor L1 of the Subleased Premises for
use as an auditorium and/or a fitness center, provided the same is not generally
open to the public for use or membership.

11. CONDITION OF SUBLEASED PREMISES.

(a) As of the date hereof, Sublandlord represents that it is not aware of any
condition within the Premises and/or the Subleased Premises that would
materially adversely affect Subtenant’s design, permitting, construction or use
of the Subleased Premises including, without limitation, any restrictions on
utilities, any exclusive use restrictions or any environmental conditions
impacting the Subleased Premises.

(b) Subtenant represents and warrants that it has made a thorough examination of
the Subleased Premises and it is familiar with the condition thereof and the
requirements of the Landlord/Tenant Responsibility Matrix dated March 30, 2015
(the “Landlord/Tenant Matrix”) attached hereto as Exhibit “D”/Schedule 2.1.
Subtenant acknowledges that Subtenant is taking the Subleased Premises in its
present condition, broom clean and “as is”, subject to the terms and conditions
of this Sublease, and to the specific items of Landlord and Sublandlord work, if
any, to be performed prior to the Commencement Date, as described within the
attached Exhibit “C”/Pre-Commencement Date Work. Except as otherwise expressly
set forth herein, Subtenant acknowledges that it enters into this Sublease
without any representation or warranties by Sublandlord as to present or future
condition of the Subleased Premises or the appurtenances thereto, any
improvements therein, or as to the Premises. Subtenant understands that the
Subleased Premises require substantial additional improvements to be available
for use and occupancy and that Sublandlord has no obligation to perform any work
therein, or to contribute to the cost of any work, except as expressly set forth
in Section 12 hereof. Sublandlord shall be informed of and invited to attend
Subtenant job meetings, in accordance with Section 1.1 and Section 3.5 of the
Work Letter.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

15



--------------------------------------------------------------------------------

12. SUBTENANT IMPROVEMENTS/BASE TI ALLOWANCE. Subtenant acknowledges and agrees
that all work to be performed within the Subleased Premises to make the
Subleased Premises suitable for Subtenant’s occupancy shall be performed in
accordance with the Work Letter attached to the Second Amendment, except as
modified herein:

(a) Performance of Subtenant Improvements. Subtenant, at subtenant’s sole cost
and expense, subject to the Base TI Allowance as defined in Section 12(b)
hereof, will construct improvements within the Subleased Premises (the
“Subtenant Improvements”) to make the Subleased Premises suitable for its
occupancy.

(b) Base TI Allowance. Subject to Landlord’s obligation under Section 6.2 of the
Work Letter to provide Sublandlord with a tenant improvement allowance,
Sublandlord will provide to Subtenant a tenant improvement allowance (the “Base
TI Allowance”) of [***] Dollars ($[***]) per rentable square foot of the
Subleased Premises, or [***] Dollars ($[***]) in the aggregate, to be used for
Subtenant’s TI Costs (as defined in the Lease).

(c) Notice As to Use of TI Allowance. Subject to the terms of the Work Letter
and to this Sublease, Subtenant shall have the right to the availability of all
or any portion of the Base TI Allowance by requisitions made any time through
and ending on December 31, 2019.

(d) Direct Payment of Base TI Allowance. Sublandlord shall use reasonable
efforts to coordinate with Landlord to arrange for direct payment by Landlord to
Subtenant or Subtenant’s designee of disbursements of Subtenant’s Base TI
Allowance. Upon written authorization by Tenant, Landlord shall disburse the
applicable portion of the Base TI Allowance directly to Subtenant or Subtenant’s
designee for TI Costs allocable to the Subleased Premises, up to the maximum
Base TI Allowance allocable to the Subleased Premises. Sublandlord agrees, for
the benefit of Landlord, that any such amount so authorized by Sublandlord and
Subtenant and disbursed by Landlord shall be deemed an advance to Sublandlord,
as Tenant, of the applicable portion of Sublandlord’s Base TI Allowance under
the Lease.

(e) Subtenant’s and Sublandlord’s Authorized Representatives. Subtenant
designates as Subtenant’s representatives (each, “Subtenant’s Authorized
Representative”), (i) Senior Program Manager and (ii) Director, Engineering &
Construction Services, each of whom is authorized to issue to, initial and sign,
as applicable, all plans, drawings, approvals and Changes pursuant to the Work
Letter. Sublandlord shall not be obligated to respond to or act upon any such
item until such item has been initialed or signed (as applicable) by Subtenant’s
Authorized Representative. Subtenant may change Subtenant’s Authorized
Representative upon two (2) business days’ prior written notice to Sublandlord.
Sublandlord designates as Sublandlord’s representatives (each, “Sublandlord’s
Authorized Representative”), (i) Chief Financial Officer and (ii) Senior
Director, Global Real Estate & Facilities.

(f) Designation of TI Architect and Contractors. Sublandlord hereby approves,
for purposes of constructing the Subtenant Improvements, (i) [***] as
Subtenant’s “TI Architect”, and (ii) [***], [***] and [***] as Subtenant’s
general contractors (“Subtenant’s General Contractors”). Subtenant hereby
acknowledges and agrees that the TI Architect and Subtenant’s General
Contractors shall be subject to Landlord’s approval pursuant to the terms of the
Work Letter and/or the Consent. Any additional contractors or subcontractors
designated by

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

16



--------------------------------------------------------------------------------

Subtenant in connection with the completion of the Subtenant Improvements shall
be subject to Sublandlord’s and Landlord’s approval pursuant to the terms of the
Work Letter, which approval by Sublandlord shall not be unreasonably withheld,
conditioned or delayed if approved by Landlord.

(g) Reimbursement for Costs. Except for Administrative Rent as provided below,
Subtenant shall reimburse Sublandlord for any actual, reasonable third party
costs payable to Landlord in reviewing any requests received from Subtenant in
connection with the Subtenant Improvements and any subsequent Subtenant
Alterations. Sublandlord shall pay and Subtenant shall have no obligation to
reimburse Sublandlord for the direct costs of construction management or
supervision payable to Landlord as “Administrative Rent” in accordance with
Section 6.1 of the Work Letter, whether in connection with the TI Improvements
for the Premises or for the Subleased Premises. Prior to the Rent Commencement
Date, Subtenant will not be charged for use of the loading docks or elevators
within the 75 Binney Building.

(h) Cooperation and Coordination. Sublandlord and Subtenant shall reasonably
cooperate to facilitate all necessary Landlord approvals required in connection
with Subtenant’s completion of the Subtenant Improvements. Sublandlord shall
review concurrently with Landlord in the time periods set forth in the Work
Letter all Subtenant submissions on account of Subtenant’s proposed Subtenant
Improvements (and any subsequent Alterations) including all requisition
requests. Sublandlord and Subtenant shall coordinate and cooperate with each
other in connection with the review and approval of plans for the Subtenant
Improvements. Subtenant shall submit plans for approvals to Sublandlord and to
Landlord jointly, and the time periods for review and approval in accordance
with the Work Letter shall proceed simultaneously for all approvals thereunder.

13. ALTERATIONS. Subject to the terms and conditions of Section 12 (Alterations
and Tenant’s Property) of the Lease and the Work Letter, Subtenant shall not
make any changes, alterations, additions or improvements (collectively,
“Alterations”) to the Subleased Premises without first obtaining the written
consent of Sublandlord and Landlord, it being expressly agreed that
Sublandlord’s consent to such Alterations shall not be unreasonably withheld,
conditioned or delayed if approved by Landlord. Subtenant shall have the same
rights as Sublandlord with respect to Notice-Only Alterations not requiring the
consent of Landlord as provided in Section 12 of the Lease. Except as expressly
permitted pursuant to the terms of the Lease or by written agreement by
Sublandlord and Landlord at the time of Subtenant’s request for approval, all of
the Subtenant Improvements, Alterations and Installations made within the
Subleased Premises shall become the property of the Landlord upon the expiration
of the Sublease Term.

14. ELECTRICITY; HVAC. Electricity and heating, ventilating and air conditioning
are available to the Subleased Premises in the capacities and to the extent
provided in the Landlord/Tenant Matrix attached hereto as Exhibit “D”/Schedule
2.1.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

17



--------------------------------------------------------------------------------

15. SUBLANDLORD OBLIGATIONS. (a) Subtenant acknowledges and agrees that, except
as expressly provided hereunder, Sublandlord shall have no obligation to provide
any services to the Subleased Premises, to fund the Base TI Allowance provided
under the Work Letter independent of Landlord’s obligation to provide same to
Sublandlord under the terms of the Lease, or to perform the terms, covenants,
conditions or obligations of Landlord, as the owner of the Project, contained in
the Lease including the preparation of Annual Estimates and Annual Statements of
Operating Expenses pursuant to Section 5 (Operating Expense Payments),
Section 11 (Utilities and Services; Emergency Generator; Service Interruptions),
Section 13 Landlord’s Repairs, Section 17(a) Landlord’s Insurance, Section 18
(Restoration) and Section 19 (Eminent Domain). Subtenant agrees to look solely
to Landlord, as the owner of the Project, for the furnishing of such services,
for providing the Base TI Allowance, and for the performance of such Landlord
terms, covenants, conditions or obligations. In the event that Landlord shall
fail to furnish such services, or to provide the Base TI Allowance, or to
perform any of the terms, covenants, conditions or obligations contained in the
Lease on its part to be performed, Sublandlord shall be under no obligation or
liability whatsoever to Subtenant for such failure.

(b) Subtenant shall notify Sublandlord of any Material Services Failure with
respect to the Subleased Premises, and Subtenant shall have the same rights as
Sublandlord with respect to equitable abatement of Base Rent and Subtenant’s
Share of Additional Rent proportionately allocable to the Subleased Premises as
provided in Section 11 of the Lease.

(c) Notwithstanding anything to the contrary herein, nothing in Section 15(a)
above shall derogate from Sublandlord’s responsibility to notify Landlord and
seek Landlord’s performance or rectification resulting from any Subtenant’s
notice regarding a Landlord default or from Sublandlord’s obligation to
cooperate with Subtenant under the terms and conditions set forth herein. Upon
written notice from Subtenant to Sublandlord of Landlord’s failure to perform
its obligations under the Lease, Sublandlord shall notify Landlord to that
effect and demand Landlord’s performance or rectification of such breach.
Sublandlord shall, at Subtenant’s sole cost and expense (subject to
reimbursement and/or recoupment and the same rights of offset as forth in
Section 31(b) of the Lease), use such best efforts as Subtenant may reasonably
request to cause Landlord to comply with its obligations under the Lease,
including, without limitation, exercising Sublandlord’s rights of self-help
under Section 31(b) of the Lease. In addition, upon any failure of Landlord to
fund all or any portion of Subtenant’s Base TI Allowance under and in accordance
with this Sublease, Subtenant shall be entitled to the same rights of offset as
provided under Section 31(c) Right of Base Rent Offset for TI Allowance Default
of Landlord of the Lease.

(d) To the extent that Sublandlord is entitled to and actually receives an
abatement of Rent due under the Lease in accordance with Section 11, Section 18,
Section 19 or Section 31 of the Lease due to the circumstances specifically
described in the Lease (a “Lease Rent Abatement”), which circumstances adversely
affect the Subleased Premises, then to the extent such Lease Rent Abatement is
allocable to the Subleased Premises (or any portion thereof) then Subtenant
shall be entitled to a corresponding abatement of Rent due under the Sublease (a
“Sublease Rent Abatement”), it being understood that the Sublease Rent Abatement
shall not exceed either the number of days or the ratably allocable portion of
the Subleased Premises of the Lease Rent Abatement. Subtenant may notify
Landlord and Subtenant of any such condition causing untenantability in the
Premises. Subtenant may request that Sublandlord make a demand upon Landlord
under the Lease, if applicable, with respect to such untenantability.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

18



--------------------------------------------------------------------------------

16. PARKING.

(a) Subject to the terms and conditions of Section 10 (Parking) of the Lease,
commencing on the Rent Commencement Date, Subtenant shall be obligated to pay,
in addition to Base Rent, Expense Rent and Subtenant Surcharges hereunder, and
also as Additional Rent hereunder in respect of Subtenant’s Pro Rata Share of
Parking Spaces in the Garage, the market rate monthly charge therefor designated
by Landlord (“Parking Charges”). As of July 1, 2015 the Parking Charge is at the
rate of $[***]/month per Parking Space. For purposes hereof, Subtenant’s “Pro
Rata Share of Parking Spaces” shall initially be [***] ([***]) parking spaces in
the Garage, to be adjusted to Subtenant’s Share of the parking spaces provided
to the Premises in accordance with the Lease upon any adjustment of the size of
the Subleased Premises in accordance with the terms of this Sublease.
Subtenant’s allocated parking spaces are inclusive of any parking spaces in
areas designated for exclusive parking for Subtenant as provided in
Section 16(b) below. All such Parking Spaces shall be used solely for
Subtenant’s employees working in the 75 Binney Building and for the guests,
clients and invitees of Subtenant working in the 75 Binney Building.
Notwithstanding any provision hereof to the contrary, by notice given to
Sublandlord on or before the Rent Commencement Date, Subtenant may elect, to
exclude and relinquish all or any portion of Tenant’s Pro Rata Share of Parking
Spaces, and, in such event, Subtenant shall not be obligated to pay the monthly
parking charge for any relinquished Parking Spaces.

(b) Subject to Landlord’s written approval, Subtenant shall have the right to
use the B1 Space for parking exclusively for Subtenant’s employees and the
parking area designated as “Portion of Parking B1 Level to be segregated via
barrier arm” on the plan attached hereto as Exhibit “B-2”, and to install an arm
barrier to vehicular entry, which rights to the B1 Space shall be subject to the
access rights of Landlord and Sublandlord as provided in the Lease, and to the
rights of the retail tenants in the Building to access the retail and restaurant
related equipment located within the B1 Space.

(c) Subtenant’s Pro Rata Share of Parking Spaces shall be (i) proportionately
reduced in the event Subtenant exercises its Contraction Option pursuant to
Section 8 (Contraction Option) hereof, and/or (ii) proportionately increased in
the event Subtenant exercises its First Offer Right with respect to any First
Offer Space pursuant to Section 7 (ROFO Rights) hereof. Subject to the
Landlord’s rules and regulations applicable to the Garage, and to Landlord’s
consent, Sublandlord shall not grant any other subtenant or occupant of the 75
Binney Building the right to park on the “B1” parking level located directly
below “Floor L1” of the 75 Binney Building.

17. GENERATOR/COMMUNICATIONS EQUIPMENT. Subject to the terms and conditions of
the Lease, including without limitation Exhibit J (Rooftop Rights) thereto,
Subtenant shall have the right to use a portion of the roof on the 75 Binney
Building, subject to the approval of Landlord and in a location designated by
Landlord, for installation of Subtenant’s Rooftop Equipment (including but not
limited to a standby generator and communications equipment). Subtenant
acknowledges and agrees that Landlord’s obligation to provide a standby
generator or emergency back-up power is outlined under Section 11(c)
(Tenant’s Standby Generator) of the Lease, the Work Letter, and the
Landlord/Tenant Matrix attached hereto as Exhibit “D”/Schedule 2.1.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

19



--------------------------------------------------------------------------------

18. COMPETITORS. Provided that (i) there then exists no Default or condition
which, with the giving of notice or passage of time or both, would constitute a
Default, and (ii) this Sublease is then in full force and effect, Sublandlord
agrees not to enter into any assignment, lease, sublease (or consent to a
sub-sublease) for any portion of the Premises to any company that is in
competition with the business of Subtenant (a “Competitor”) and which Competitor
is specifically listed on Exhibit “E” attached hereto.

19. ACCESS. Subtenant and Sublandlord confirm that the Sublease incorporates by
reference Section 32 (Inspection and Access) of the Lease, permitting access to
the Subleased Premises by Landlord and by Sublandlord.

20. INDEMNIFICATION; INSURANCE.

(a) The parties confirm that the provisions of Section 16 (Indemnification) of
the Lease are incorporated herein by reference.

(b) The parties confirm that the provisions of Section 17 (Insurance) of the
Lease are incorporated herein by reference. Subtenant shall carry all insurance
required pursuant to be carried by the tenant pursuant to Section 17(b) of the
Lease, specifically naming both Sublandlord and Landlord as additional insureds.

(c) Sublandlord hereby approves the following waivers to Section 17(b) of the
Lease, subject to Landlord’s written approval of the same for Landlord and
Subtenant: (i) eliminate requirement to include “agents” as additional insured,
(ii) policyholder rating of A-, (iii) acceptance of a policy with no hostile
fire exclusion rather than a hostile fire endorsement, (iv) waiver of a “per
location” endorsement, and (v) acceptance of certificates of insurance issued by
an insurer or agent rather than copies of actual complete policies.

(d) Notwithstanding anything to the contrary contained in this Sublease or in
the Lease, and subject to the written consent of Landlord, at Subtenant’s
option, for so long as (i) original Subtenant named under this Sublease is
subleasing the entire Subleased Premises, (ii) no Default (as defined in
Section 25 below) exists, (iii) Subtenant maintains a credit rating from
Standard & Poors of “AAA” and a credit rating from Moody’s of “Aaa”, or better,
(iv) Subtenant has a net worth in excess of [***] Dollars ($[***]), and
(v) Subtenant maintains a program of self-insurance with respect to its
properties generally, which program is administered and monitored in accordance
with accepted standards of the insurance industry by professional insurance
personnel retained or employed by Subtenant, Subtenant may self-insure for some
or all of the insurance required under Section 17 (Insurance) of the Lease. Any
undertaking by Subtenant to self-insure pursuant to this section shall not
relieve Subtenant from any of Subtenant’s other obligations under the Lease or
this Sublease, nor shall it serve to adversely affect Sublandlord or Landlord.
The rights and obligations of Sublandlord shall remain the same as if Subtenant
had obtained and maintained separate insurance from an independent institutional
insurer of recognized responsibility for the coverages as provided herein,
including the application of the waivers and releases in Section 22(c) Waiver of
Subrogation under the Lease.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

20



--------------------------------------------------------------------------------

Subtenant shall be liable as a self-insurer for the same coverages and the same
amount of insurance as would Subtenant’s insurer if Subtenant maintained the
insurance described in this Section and Section 17 of the Lease.

(e) Subject to all of the other requirements of this Section 20, Sublandlord
consents to self-insurance for some or all of the insurance required by this
Section and Section 17 of the Lease, provided that (i) the original Subtenant
maintains a program of insurance substantially in accordance with original
Subtenant’s program of insurance in effect as of the date of this Sublease as
set forth on the certificates of insurance with respect to both property
insurance and liability insurance whereby (i) Subtenant maintains its own
captive insurance company, (ii) Subtenant maintains re-insurance in amounts
sufficient to satisfy the requirements of this Section 21 which re-insurance
provides to Sublandlord direct access to re-insurers via a “cut-through”
endorsement and (iii) the re-insurers satisfy the requirements of Section 17 of
the Lease. Subtenant shall give Sublandlord prompt notice of any material change
in Subtenant’s program of insurance.

(f) The parties confirm that the provisions of Section 30 (Environmental
Requirements) of the Lease are incorporated herein by reference (except for
subsection 30(c) which is excluded). Each of Sublandlord and Subtenant agrees to
comply with the Environmental Requirements set forth in the Lease. Each of
Sublandlord and Subtenant shall indemnify the other to the extent of any damage
caused by Hazardous Materials brought upon the Premises or the Subleased
Premises by such party in accordance with the same indemnification provisions as
provided in Section 30 of the Lease.

(g) The parties confirm that the provisions of Section 16 (Indemnification) of
the Lease are incorporated herein by reference. In addition, each of Sublandlord
and Subtenant agrees to hold the other harmless from Claims caused by its
negligence or willful misconduct in connection with the use or control of the
New Atrium Area in accordance with the same indemnification provisions as
provided in Section 16 of the Lease.

21. ASSIGNMENT AND SUBLETTING.

(a) General Prohibition. Without Sublandlord’s and Landlord’s prior written
consent, subject to and on the conditions described in this Section 21 and
subject to the terms of this Section 21, Subtenant shall not, directly or
indirectly, voluntarily or by operation of law, assign this Sublease or
sub-sublease the Premises or any part thereof or mortgage, pledge, or
hypothecate its leasehold interest or grant any concession or license within the
Subleased Premises, and any attempt to do any of the foregoing shall be void and
of no effect. Except as provided in Section 21(b) below, if Subtenant is a
corporation, partnership or limited liability company, the shares or other
ownership interests thereof which are not actively traded upon a stock exchange
or in the over-the-counter market, a transfer or series of transfers whereby 50%
or more of the issued and outstanding shares or other ownership interests of
such corporation are, and voting control is, transferred (but excepting
transfers upon deaths of individual owners) from a person or persons or entity
or entities which were owners thereof at time of execution of this Sublease to
persons or entities who were not owners of shares or other ownership interests
of the corporation, partnership or limited liability company at time of
execution of this Sublease, shall be deemed an assignment of this Sublease
requiring the consent of Sublandlord as provided in this Section 21.
Notwithstanding the foregoing, any public offering of shares or other ownership
interest in Subtenant shall not be deemed an assignment.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

21



--------------------------------------------------------------------------------

(b) Permitted Transfers. If Subtenant desires to assign, sublease, hypothecate
or otherwise transfer this Sublease or sublet the Subleased Premises (or a
portion thereof) other than pursuant to a Permitted Assignment (as defined
below) then at least 15 days, but not more than 45 days, before the date
Subtenant desires the assignment or sublease to be effective (the “Assignment
Date”), Subtenant shall give Sublandlord a notice (the “Assignment Notice”). The
Assignment Notice shall set forth the portion of the Subleased Premises to be
made available (the “Offered Space”) and the terms and conditions upon which
such Offered Space is to be available including the proposed term and all
relevant financial terms. At Subtenant’s option the Assignment Notice may
identify a specific proposed assignee or subtenant and the material terms and
conditions of the proposed transaction (a “Specific Assignment Notice”). A
Specific Assignment Notice shall include a copy of an executed Letter of Intent
or Term Sheet setting forth all materials terms and conditions of the proposed
assignment or sublease, information about the proposed assignee or sublessee,
including the proposed use of the Subleased Premises and any Hazardous Materials
proposed to be used, stored handled, treated, generated in or released or
disposed of from the Subleased Premises, the Assignment Date, any relationship
between Subtenant and the proposed assignee or sublessee, and such other
information as Sublandlord may deem reasonably necessary or appropriate to its
consideration whether to grant its consent. If, after having submitted an
Assignment Notice, Subtenant shall identify a specific third party assignee or
subtenant for such Offered Space, Subtenant shall submit a Specific Assignment
Notice with respect to such Offered Space. Sublandlord may, by giving written
notice to Subtenant within 2 months after receipt of the Assignment Notice
(which period shall be reduced to 15 business days in the case of a Specific
Assignment Notice):

(i) in the case of a Specific Assignment Notice, grant such consent, which
consent shall not be unreasonably withheld, conditioned or delayed, including
reasonable approval of the assignee, transferee or subtenant, its net worth and
the proposed use of the Offered Space (and such consent may be subject to
Landlord’s and Sublandlord’s further right to reasonably approve the final form
of documentation of such transaction);

(ii) in the case of a Specific Assignment Notice, refuse such consent, in its
sole and absolute discretion, if: (x) at the time of such notice Sublandlord has
other space then available for sublease; or (y) concerns any transferee,
assignee or subtenant which, in Sublandlord’s or Landlord’s reasonable judgment,
is engaged in areas of scientific research or other business concerns that are
controversial such that they may (1) attract or cause negative publicity for or
about the 75 Binney Building or the Project, (2) negatively affect the
reputation of the 75 Binney Building, the Project or Sublandlord, or (3) attract
protestors to the 75 Binney Building; or (z) concerns any transferee, assignee
or subtenant which has engaged in mismanagement or improper disposal of
Hazardous Materials (unless the same has been, or is reasonably in the process
of being, corrected by the transferee, assignee or subtenant);

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

22



--------------------------------------------------------------------------------

(iii) in the case of an Assignment Notice which is not a Specific Assignment
Notice, waive any right to terminate the Sublease (or sublease from Subtenant)
as to the Offered Space for a period of 9 months following the Assignment
Notice, during which period Sublandlord and Landlord shall continue to have the
right to reasonably approve any prospective subtenant or assignee of the Offered
Space in the same manner as provided in subsections (i) and (ii) above; or

(iv) recapture the Offered Space pursuant to the provisions of Section 21(g)
below as of the Assignment Date, in the event that the proposed transaction is
either: (x) an assignment of this Sublease; or (y) a Full Term Third Party
Sublease (as hereinafter defined). A “Full Term Third Party Sublease” is defined
as a sublease of the entirety, or any portion, of the Subleased Premises, to
anyone other than a Permitted Transferee, for a term which expires at or within
24 months prior to the expiration of the then current Sublease Term.

Subtenant shall reimburse each of Sublandlord and Landlord for their respective
reasonable out-of-pocket expenses in connection with its consideration of any
Assignment Notice, up to a combined maximum of $[***] in connection with any
Assignment Notice. Notwithstanding the foregoing, Sublandlord’s consent to an
assignment of this Sublease or a subletting of any portion of the Subleased
Premises to any entity controlling, controlled by or under common control with
Subtenant (a “Permitted Assignment”) shall not be required, provided that
Sublandlord shall have the right to reasonably approve the form of any such
sublease or assignment. In addition, Subtenant shall have the right to assign
this Sublease, without obtaining Sublandlord’s prior written consent, to a
corporation or other entity which is a successor-in-interest to Subtenant, by
way of merger, consolidation, recapitalization or corporate reorganization, or
by the purchase of all or substantially all of the assets or the ownership
interests of Subtenant (“Permitted Successor”) provided that (i) such merger or
consolidation, or such acquisition or assumption, as the case may be, is for a
good business purpose and not principally for the purpose of transferring the
Sublease, and (ii) the net worth (as determined in accordance with GAAP) of the
assignee is not less than the net worth (as determined in accordance with GAAP)
of Subtenant as of the date of this Sublease, and (iii) such assignee shall
agree in writing to assume all of the terms, covenants and conditions of this
Sublease arising after the effective date of the assignment (a “Permitted
Assignment”). Any transferee pursuant to a Permitted Assignment is a “Permitted
Transferee”. Subtenant shall give at least upon 10 business days prior written
notice to Sublandlord of any Permitted Assignment, except that if, in connection
with a transfer to a Permitted Successor, Subtenant is under a legal obligation
of confidentiality, either by reason of applicable Legal Requirements or
pursuant to a confidentiality agreement to which Subtenant is subject, then
Subtenant shall give Sublandlord notice of such Permitted Assignment as soon as
reasonably possible after such confidentiality restriction lapses or is waived
by the party having the right to enforce such restriction.

Any refusal by Sublandlord to grant its consent as provided herein shall specify
in reasonable detail the reasons for such disapproval.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

23



--------------------------------------------------------------------------------

(c) Additional Conditions. As a condition to any such assignment or subletting,
whether or not Sublandlord’s consent is required, Sublandlord may require:

(i) that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Sublandlord gives such party notice that a
Default of Subtenant has occurred hereunder, such party shall thereafter make
all payments otherwise due Subtenant directly to Sublandlord, which payments
will be received by Sublandlord without any liability except to credit such
payment against those due under the Sublease, and any such third party shall
agree to attorn to Sublandlord or its successors and assigns should this
Sublease be terminated for any reason; provided, however, in no event shall
Sublandlord or its successors or assigns be obligated to accept such attornment;
and

(ii) A list of Hazardous Materials, certified by the proposed assignee or
sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Subleased Premises, together with copies of all documents relating to such
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Subleased Premises or on
the Project, prior to the proposed assignment or subletting, including, without
limitation: permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Sublandlord has given its written consent to do so,
which consent may be withheld in Sublandlord’s sole and absolute discretion);
and all closure plans or any other documents required by any and all federal,
state and local Governmental Authorities for any storage tanks installed in, on
or under the Project for the closure of any such tanks. Neither Subtenant nor
any such proposed assignee or subtenant is required, however, to provide
Sublandlord with any portion(s) of the such documents containing information of
a proprietary nature which, in and of themselves, do not contain a reference to
any Hazardous Materials or hazardous activities.

(d) No Release of Subtenant, Sharing of Excess Rents. Notwithstanding any
assignment or subletting, Subtenant shall at all times remain fully and
primarily responsible and liable for the payment of Rent and for compliance with
all of Subtenant’s other obligations under this Sublease. Except in the case of
a Permitted Assignment, if the Rent due and payable by a sublessee or assignee
(or a combination of the rental payable under such sublease or assignment plus
any bonus or other consideration therefor or incident thereto in any form)
exceeds the sum of the rental payable under this Sublease (excluding however,
any Rent payable under this Section), and actual and reasonable tenant
improvement costs, brokerage fees, legal costs, design or construction fees,
free rent, lease take-over costs, or other similar concessions actually and
reasonably incurred in connection with the proposed assignment or sublease
(“Excess Rent”), then Subtenant shall be bound and obligated to pay Sublandlord
as Additional Rent hereunder [***] percent ([***]%) of such Excess Rent within
10 days following receipt thereof by Subtenant. If Subtenant shall sublet the
Subleased Premises or any part thereof, Subtenant hereby immediately and
irrevocably assigns to Sublandlord, as security for Subtenant’s obligations
under this Sublease, all rent from any such subletting, and Sublandlord as
assignee, or a receiver for Subtenant appointed on Sublandlord’s application,
may collect such rent and apply it toward Subtenant’s obligations under this
Sublease; except that, until the occurrence of a Default, Subtenant shall have
the right to collect such rent.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

24



--------------------------------------------------------------------------------

(e) No Waiver. The consent by Sublandlord to an assignment or subletting shall
not relieve Subtenant or any assignees of this Sublease or any sublessees of the
Subleased Premises from obtaining the consent of Sublandlord to any further
assignment or subletting nor shall it release Subtenant or any assignee or
sublessee of Subtenant from full and primary liability under this Sublease. The
acceptance of Rent hereunder, or the acceptance of performance of any other
term, covenant, or condition thereof, from any other person or entity shall not
be deemed to be a waiver of any of the provisions of this Sublease or a consent
to any subletting, assignment or other transfer of the Subleased Premises.

(f) Prior Conduct of Proposed Transferee. Notwithstanding any other provision of
this Section 21, if (i) the proposed assignee or sublessee of Subtenant has been
required by any prior Sublandlord, lender or Governmental Authority to take
remedial action in connection with Hazardous Materials contaminating a property,
where the contamination resulted from such party’s action or use of the property
in question and such party has failed to do so as required, (ii) the proposed
assignee or sublessee is subject to an enforcement order issued by any
Governmental Authority which has not been complied with in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority), or (iii) because of
the existence of a pre-existing environmental condition in the vicinity of or
underlying the Project, the risk that Sublandlord would be targeted as a
responsible party in connection with the remediation of such pre-existing
environmental condition would be materially increased or exacerbated by the
proposed use of Hazardous Materials by such proposed assignee or sublessee,
Sublandlord shall have the absolute right to refuse to consent to any assignment
or subletting to any such party.

(g) Recapture. No failure of Sublandlord to exercise any such option to
terminate this Sublease (or to underlet as provided herein), or to deliver a
timely notice in response to the Assignment Notice within the applicable time
period shall be deemed to be Sublandlord’s consent to the proposed assignment,
sublease or other transfer or otherwise shall be deemed a waiver of
Sublandlord’s options as to the Offered Space to the extent provided herein. If
Sublandlord elects to recapture the Offered Space as provided in Section 21(b),
Sublandlord may elect to do so either by termination of the Sublease (as to the
Offered Space only), or by electing to sub-sublease the Offered Space from
Subtenant as follows:

(i) Sublandlord’s Right to Terminate. Upon receipt of any Assignment Notice in
which Subtenant proposes to assign this Sublease (which shall include, for
purposes of this Section 21(g)(i), a proposed subletting of all or substantially
all of the Subleased Premises for the entire or substantially the entire
remaining Sublease Term), or in which Subtenant proposes to sublet less than
substantially all of the Subleased Premises for a Full Term Third Party
Sublease, then and in such event Sublandlord shall have the right, exercisable
by notice to Subtenant given within sixty (60) days (which period shall be
reduced to 15 business days in the case of a Specific Assignment Notice) after
Sublandlord receives Subtenant’s Assignment Notice and in addition to the other
rights

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

25



--------------------------------------------------------------------------------

granted Sublandlord under this Section 21(g)(i), (x) in the case of an
assignment, to terminate this Sublease, in which event this Sublease shall
terminate on the Assignment Date, with the same force and effect as if the
Assignment Date were the date originally fixed in this Sublease as the
Expiration Date, or (y) in the case of a Full Term Third Party Sublease, to
terminate this Sublease solely with respect to Offered Space, in which event on
the Assignment Date, such space shall no longer be part of the Subleased
Premises or covered by this Sublease and the rentable area of the Subleased
Premises, the Base Rent and Expense Rent shall be appropriately reduced.

(ii) Sublandlord’s Right to Underlet. Upon receipt of any Assignment Notice in
which Subtenant proposes to sublet all or any part of the Subleased Premises for
a Full Term Third Party Sublease, Sublandlord shall have the option with respect
to each such Assignment Notice, exercisable by Sublandlord in writing within
sixty (60) days (which period shall be reduced to 15 business days in the case
of a Specific Assignment Notice) after receipt of such Assignment Notice, to
underlet from Subtenant the space which Subtenant so desires to sublet, for the
term for which Subtenant desires to sublet it and for a rent equal to the lower
of

A. the rent for which Subtenant proposes to sublet such space, as set forth in
the Assignment Notice and the instruments which accompany such notice, or

B. the rent which Subtenant by the terms of this Sublease is required to pay for
the rentable area of the space so to be sublet, such underlease to be upon the
covenants, agreements, terms, provisions and conditions contained in this
Sublease except as hereinafter provided and except for such thereof which are
irrelevant or inapplicable. Without limiting the generality of the foregoing, it
is agreed that:

(1) such underlease to Sublandlord shall give the undertenant the unqualified
and unrestricted right, without Subtenant’s permission, (x) to assign such
underlease or any interest therein and/or to underlet from time to time the
space covered by such underlease or any parts of such space for any purpose, or
purposes that the undertenant, in the undertenant’s uncontrolled discretion,
shall deem suitable or appropriate, except that Sublandlord agrees that any such
underlease will not be assigned except simultaneously with an assignment of
Sublandlord’s interest under this Sublease so that at all times the Sublandlord
under this Sublease and the undertenant under said underlease shall be the same
person, corporation or other entity, and each assignor of such underlease shall
thereafter be released of all obligations under such underlease, and (y) to make
any and all changes, alterations and improvements in the space covered by such
underlease deemed desirable by the undertenant;

(2) such underlease shall provide that any assignee or subtenant of the
undertenant may, at the election of the undertenant, be permitted to make
alterations, decorations and installations in such space or any part thereof
(subject to the receipt of Landlord’s approval of the same, and Subtenant shall
have no obligation of any restoration with respect to any such alterations,
decorations or installations);

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

26



--------------------------------------------------------------------------------

(3) such underlease shall provide that the parties to such underlease expressly
negate any intention that any estate created under such underlease be merged
with any other estate held by either of said parties;

(4) Subtenant shall and will at all times at its expense provide and permit an
appropriate and lawful means of ingress and egress from such space so underlet
by Subtenant to Sublandlord, such means of ingress or egress to be specified by
Subtenant in the Assignment Notice with respect to such space;

(5) Sublandlord, at Subtenant’s expense, may make such Alterations as may be
required or deemed necessary by Sublandlord physically to separate the
underleased space from the balance of the Subleased Premises and to comply with
all laws and requirements of public authorities relating to such separation;

(6) the occupant or occupants of all or any part or parts of such space shall,
in common with Subtenant, have the use of toilet and other common facilities on
the floor on which such space is located; and

(7) no default by Sublandlord under such underlease or by anyone claiming
through such underlease shall be deemed to constitute a default under this
Sublease.

(h) Other Additional Conditions. If Sublandlord does not exercise any option
granted to Sublandlord by Sections 21(g)(i) or 21(g)(ii) with respect to a
proposed sublease or assignment which is the subject of an Assignment Notice,
Sublandlord agrees that, after Sublandlord’s receipt of an executed copy of the
proposed instrument of sublease or assignment and all other agreements, if any,
related to the proposed sublease or assignment, and any other information
reasonably requested by Sublandlord, Sublandlord will not unreasonably withhold
or delay its consent to such proposed sublease or assignment provided that the
terms of the instrument of sublease or assignment conform to the Assignment
Notice, the conditions of Section 21(c) above shall be satisfied, and the
following further conditions shall be satisfied:

(i) the Subleased Premises or any part thereof shall not, without Sublandlord’s
prior consent, have been listed or otherwise publicly advertised for subletting
at a rental rate less than the rental rate being sought by Landlord or
Sublandlord for space in the Project, and all advertisements of the Subleased
Premises or any portion thereof for subletting shall have been approved by
Sublandlord. The foregoing, however, shall not be deemed to prohibit Subtenant
from negotiating or consummating a sublease at a lower rental rate;

(ii) Subtenant shall not then be in Default under this Sublease with respect to
any monetary obligations beyond the time herein provided, if any, to cure such
default and shall not otherwise be in Default under this Sublease beyond the
time herein provided, if any, to cure such default;

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

27



--------------------------------------------------------------------------------

(iii) the proposed subtenant or assignee is engaged in a business or activity,
and the Subleased Premises, or the relevant part thereof, will be used in a
manner, which (A) is in keeping with the then standards of the 75 Binney
Building and the Project and (B) is not prohibited under the Sublease or the
Lease;

(iv) if Landlord or Sublandlord has space available for lease or sublease in the
Project, the proposed subtenant or assignee shall not then be a person or
entity, nor an affiliate of a person or entity, with whom Sublandlord or
Landlord, as applicable, is then actively negotiating to lease space in the
Building;

(v) the proposed subtenant or assignee is of good reputation with sufficient
financial worth considering the responsibility involved, and Sublandlord has
been furnished with reasonable evidence of such financial worth and any sublease
shall provide that, upon Sublandlord’s request from time to time, the proposed
subtenant shall deliver to Sublandlord a copy of subtenant’s most recent
financial statements certified by an officer of subtenant;

(vi) any proposed sublease shall state that it is expressly subject to all of
the obligations of Subtenant under this Sublease and shall contain the further
condition and restriction that the sublease shall not be assigned, encumbered or
otherwise transferred or the subleased premises further sublet by the sublessee
in whole or in part, or any part thereof suffered or permitted by the sublessee
to be used or occupied by others, without the prior written consent of
Sublandlord and Landlord in each instance as provided herein;

(vii) any proposed sublease shall provide that it is subject and subordinate to
this Sublease and to the matters to which this Sublease is or shall be
subordinate, and that in the event of the termination of this Sublease, or the
re-entry or dispossession of Subtenant by Sublandlord under this Sublease, such
subtenant shall, at Sublandlord’s option, attorn to Sublandlord as its sublessor
pursuant to the then applicable terms of such sublease for the remaining term
thereof, except that such subtenant shall have no right to use any portion of
the Subleased Premises (or other space in the Building occupied or controlled by
Subtenant) which is not part of the subleased premises, and Sublandlord shall
not be (1) liable for any previous act or omission of Subtenant; (2) subject to
any offset or defense which theretofore accrued to such subtenant (including,
without limitation, any rights under 11 U.S.C. §365(h)); (3) bound by any rent
or other sums paid by such subtenant more than one month in advance; (4) liable
for any security deposit not actually received by Sublandlord; (5) liable for
any work or payments on account of improvements to the subleased premises or
(6) bound by any amendment of such sublease not consented to in writing by
Sublandlord;

(viii) no subletting shall be for a term of less than two (2) years (provided,
however, that if less than two (2) years remains in the Sublease Term, such
sublease may be for the balance of the Sublease Term);

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

28



--------------------------------------------------------------------------------

(ix) in no event shall there be more than three (3) occupants including
Subtenant on any one floor of the Subleased Premises; and

(x) without the express written consent of Sublandlord, the proposed subtenant
or assignee shall not be a person or entity, nor an affiliate of a person or
entity, which is engaged in research, development, sale or marketing of drugs
for the treatment of cancer.

Subtenant agrees to furnish Sublandlord such information in addition to the
information set forth in the Assignment Notice as Sublandlord may reasonably
request in connection with the proposed sublease or assignment.

22. CASUALTY AND CONDEMNATION. Notwithstanding anything to the contrary
contained in this Sublease or in the Lease, Subtenant shall not have the right
to terminate this Sublease as to all or any part of the Subleased Premises, or
be entitled to an abatement of Base Rent, Expense Rent, Parking Charges,
Subtenant Surcharges, additional rent or any other item of rental, by reason of
a casualty or condemnation affecting the Subleased Premises unless Sublandlord
is entitled to terminate the Lease or is entitled to a corresponding abatement
with respect to its corresponding obligation under the Lease. If Sublandlord is
entitled to terminate the Lease for all or any portion of the Subleased Premises
by reason of casualty or condemnation, Subtenant may terminate this Sublease as
to any corresponding part of the Subleased Premises by written notice to
Sublandlord given at least two (2) business days prior to the date(s)
Sublandlord is required to give notice to Landlord of such termination under the
terms of the Section 18 (Restoration) of the Lease.

23. CONSENTS. In no event shall Sublandlord be liable for failure to give its
consent or approval in any situation where consent or approval has been withheld
or refused by Landlord, whether or not such withholding or refusal was proper.
Sublandlord shall diligently pursue any reasonable request for Landlord consents
or approvals required hereunder and upon request of Subtenant shall appeal any
unreasonable withholding of approval or refusal of consent by Landlord. Any
consent required of Sublandlord under this Sublease shall not be withheld or
unreasonably conditioned or delayed if approved by Landlord pursuant to the
terms and conditions of this Sublease and the Consent.

24. CONDITIONS; CONSENT OF LANDLORD; SNDA.

(a) Subtenant hereby acknowledges and agrees that this Sublease is subject to
and conditioned upon Sublandlord obtaining the written consent (including
recognition of this Sublease) (the “Consent”) of Landlord as provided in the
Lease, which Consent shall be substantially on the terms and conditions set
forth in the attached Exhibit “F”/Landlord’s Consent, acceptable to each of
Subtenant and Sublandlord in its sole discretion.

(b) Subtenant and Sublandlord hereby acknowledge and agree that this Sublease is
subject to and conditioned upon Sublandlord obtaining a subordination,
non-disturbance and attornment agreement (“SNDA”), in substantially the form
attached to the Lease as Exhibit “I”, from the Holder of any Mortgage (as such
terms are defined in the Lease) in accordance with the terms and provisions of
Section 27 (Subordination) of the Lease acceptable to each of Sublandlord and
Subtenant in its sole discretion.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

29



--------------------------------------------------------------------------------

(c) Promptly following the execution and delivery of this Sublease by
Sublandlord and Subtenant, Sublandlord shall submit this Sublease to Landlord.
It is expressly understood and agreed that, notwithstanding anything to the
contrary contained herein, the Initial Term shall not commence, nor shall
Subtenant take possession of the Subleased Premises or any part thereof, until
the Consent and the SNDA have been obtained. Subtenant hereby agrees that it
shall cooperate in good faith with Sublandlord and shall comply with any
reasonable requests made of Subtenant by Sublandlord or Landlord in the
procurement of the Consent and the SNDA. In no event shall either Sublandlord or
Subtenant be obligated to make any payment to Landlord or to the Holder of any
Mortgage in order to obtain the Consent, the SNDA or Landlord’s consent to any
provision hereof, except as expressly provided hereunder or in the Lease.
Subject to the foregoing, Sublandlord shall pay all costs or fees charged by or
due to Landlord in connection with obtaining the Consent and the SNDA, whether
pursuant to the Lease or otherwise.

(d) In the event Landlord does not give its written Consent to this Sublease or
the Holder of any Mortgage does not deliver its SNDA as aforesaid, in each
instance on or before July 31, 2015 (the “Notice and SNDA Delivery Date”), then,
at the option of Subtenant upon written notice delivered to the Sublandlord
following such Notice and SNDA Delivery Date, this Sublease shall not become
effective, and there shall be no further obligation of the parties, unless
within thirty (30) additional days following the giving of any such notice the
Consent and the SNDA shall have been executed and delivered.

(e) In the event Landlord does not give its written Consent to this Sublease or
the Holder of any Mortgage does not deliver its SNDA as aforesaid, in each
instance on or before August 31, 2015 (the “Outside Notice and SNDA Delivery
Date”), then, at the option of Subtenant or Sublandlord and upon written notice
delivered to the other following such Outside Notice and SNDA Delivery Date,
this Sublease shall not become effective, and there shall be no further
obligation of the parties, unless within thirty (30) additional days following
the giving of any such notice the Consent and the SNDA shall have been executed
and delivered.

25. DEFAULTS. Subtenant covenants and agrees that in the event that it shall
default in the performance of any of the terms, covenants and conditions of this
Sublease or of the Lease, beyond the expiration of any applicable notice, grace
or cure period as provided in the Lease with the same force and effect as if
herein set forth in full (each, a “Default”), Sublandlord shall be entitled to
exercise any and all of the rights and remedies to which it is entitled by law,
including, without limitation, the remedy of summary proceeding, and also any
and all of the rights and remedies specifically provided for in the Lease, which
are incorporated herein and made a part hereof, with the same force and effect
as if herein set forth in full, and that wherever in the Lease rights and
remedies are given to Landlord therein named, the same shall be deemed to refer
to Sublandlord herein. If Sublandlord shall receive notice from Landlord of any
default occurring under the Lease with respect to the Subleased Premises, or if
there is a default by Subtenant hereunder, Sublandlord shall deliver written
notice thereof to Subtenant of such default (Subtenant having the same
corresponding applicable notice, grace or cure period).

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

30



--------------------------------------------------------------------------------

26. NOTICE. Whenever, by the terms of this Sublease, any notice, demand,
request, approval, consent or other communication (each of which shall be
referred to as a “notice”) shall or may be given either to Sublandlord or to
Subtenant, such notice shall be in writing and shall be sent by hand delivery,
reputable overnight courier, or by registered or certified mail, return receipt
requested, postage prepaid, addressed as follows (or to such other address or
addresses as may from time to time hereafter be designated by Sublandlord or
Subtenant, as the case may be, by like notice):

 

  (a) If intended for Sublandlord, to:

ARIAD Pharmaceuticals, Inc.

26 Landsdowne Street

Cambridge, MA 02139

Attention: Chief Financial Officer

and to:

ARIAD Pharmaceuticals, Inc.

26 Landsdowne Street

Cambridge, MA 02139

Attention: General Counsel

and to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attention: Stuart A. Offner, Esq.

 

  (b) If intended for Subtenant, to:

INTERNATIONAL BUSINESS MACHINES CORPORATION

294 Route 100

Somers, New York 10589

Attention: Program Manager, Real Estate Operations

and to:

INTERNATIONAL BUSINESS MACHINES CORPORATION

New Orchard Road

Armonk, New York 10504

Attention: Senior Counsel, Real Estate

All such notices shall be deemed to have been served on the date of actual
receipt (in the case of hand delivery), or one (1) business day after such
notice shall have been deposited with a reputable overnight courier, or three
(3) business days after such notice shall have been deposited in the United
States mails within the continental United States (in the case of mailing by
registered or certified mail as aforesaid).

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

31



--------------------------------------------------------------------------------

27. SURRENDER OF SUBLEASED PREMISES.

Upon expiration or other termination of the Sublease Term, as it may be
extended, Subtenant shall complete Subtenant’s restoration obligations within
the Subleased Premises in accordance with the requirements of Section 12
(Alterations and Tenant’s Property) and Section 28 (Surrender) of the Lease.

28. BROKERS.

(a) Subtenant warrants and represents that Subtenant has not dealt with any
broker in connection with the Project or the Subleased Premises and/or the
consummation of this Sublease other than Jones Lang LaSalle Americas, Inc. and
DTZ (the “Brokers”) and, in the event any claim is made against Sublandlord by
any other broker or agent alleging dealings with Subtenant, Subtenant shall
defend Sublandlord against such claim, using counsel approved by Sublandlord,
such approval not to be unreasonably withheld, and save harmless and indemnify
Sublandlord on account of any loss, cost, damage and expense (including, without
limitation, attorneys’ fees and disbursements) which may be suffered or incurred
by Sublandlord by reason of such claim.

(b) Sublandlord warrants and represents that Sublandlord has not dealt with any
broker in connection with the Project or the Subleased Premises and/or the
consummation of this Lease other than the Brokers; and in the event any claim is
made against Subtenant by any other broker or agent alleging dealings with
Sublandlord, Sublandlord shall defend Subtenant against such claim, using
counsel approved by Subtenant, such approval not to be unreasonably withheld,
and save harmless and indemnify Subtenant on account of any loss, cost, damage
and expense (including, without limitation, attorneys’ fees and disbursements)
which may be suffered or incurred by Subtenant by reason of such claim.
Sublandlord agrees that it shall be solely responsible for the payment of
brokerage commissions to the Brokers.

29. COUNTERPARTS. This Sublease may be executed in one or more counterparts, and
by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

30. ROOF RIGHTS. (a) Subject to the terms and provisions of Exhibit J of the
Lease and at Subtenant’s sole cost and expense, Subtenant shall be permitted to
install, maintain and remove on the top of the roof of the 75 Binney Building,
in a location reasonably designated by Landlord, such Rooftop Equipment (as
defined in the Lease) reasonably acceptable to Landlord and necessary for the
conduct of the Permitted Uses in the Subleased Premises.

31. SIGNAGE. (a) Subject to the terms and provisions of Section 38 (Signs;
Exterior Appearance) of the Lease, Subtenant, at Subtenant’s sole cost and
expense, shall be permitted (i) such interior directory signage and door signage
for the Subleased Premises as set forth in the Lease, and (ii) the exterior
signs as set forth below.

(b) Subject to the written approval of Landlord, Subtenant shall be provided
monument signage for identification of Subtenant at the 75 Binney Building
provided that Sublandlord obtains all necessary approvals for a second
comparable monument sign for identification of Sublandlord at the 75 Binney
Building. The cost and expense of the additional

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

32



--------------------------------------------------------------------------------

monument sign shall be shared equally by Sublandlord and Subtenant (provided
that if Subtenant will not pre-approve the cost of such sign, Subtenant shall
have the right to waive its right to such monument sign by notice within 30 days
of receipt of the estimated cost). In the event that Landlord shall not approve
a second monument sign, the Subtenant shall have the right to substantially
equivalent signage identification on the single monument sign for the Project.

(c) Subject to (i) the terms and provisions of Section 38 of the Lease, and
(ii) receipt of approval by the City of Cambridge to allow exterior signage on
both the 75 Binney Building and 125 Binney Building in the Project, Subtenant
shall be permitted to install, at Subtenant’s sole cost and expense, one
(1) building-mounted, non-illuminated, sign on the exterior of the 75 Binney
Building, in a size and location, and upon such other terms, as mutually agreed
upon by Landlord, Sublandlord and Subtenant. The size of any Subtenant exterior
signage on the 75 Binney Building shall be substantially equivalent in size to
signage for the 125 Binney Building, all of which are subject to the allowable
area for exterior signage in accordance with the applicable Legal Requirements
of the City of Cambridge. Subtenant and Sublandlord agree that no exterior
signage on either the 75 Binney Building or the 125 Binney Building shall be
installed by either party unless and until exterior signage is approved for both
Buildings.

(d) Sublandlord shall commence (on or before December 31, 2015) and shall
diligently prosecute to completion obtaining approvals for (i) an additional
monument sign, and (ii) substantially equivalent exterior signage for both the
75 Binney Building and 125 Binney Building. Subtenant shall cooperate with
Sublandlord in making such applications, and shall provide drawings and other
materials as required by the City of Cambridge.

32. CONFIDENTIALITY. Sublandlord and Subtenant confirm that the terms,
provisions and covenants of Section 12 (Confidentiality) of the First Amendment
as between Sublandlord and Subtenant are incorporated herein for purposes of
this Sublease.

33. ATRIUM. (a) Sublandlord’s Premises includes the area consisting of
approximately 6,000 rentable square feet and known as the “New Atrium Area”.
Sublandlord and Subtenant agree and acknowledge that said New Atrium Area is not
part of the Subleased Premises, and pursuant to the terms of Section 7(f) of the
First Amendment, Sublandlord has the exclusive right to control the use of the
New Atrium Area and that the City of Cambridge Planning Board has required that
the New Atrium Area include features promoting and supporting public access
thereto, possibly including a café, indoor seating, and/or restrooms, as more
fully set forth in Section 7(f) of the First Amendment.

(b) Sublandlord agrees that, during the Sublease Term, the New Atrium Area will
be available to be used by Subtenant on a non-exclusive basis in common with
Sublandlord and others entitled thereto. The New Atrium Area shall not be
subleased by Sublandlord to subtenants for exclusive use other than in
accordance with the limitation set forth in the Planning Board approval.

(c) Subtenant shall have the right in common with others to use the New Atrium
Area for access to and egress from the Subleased Premises.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

33



--------------------------------------------------------------------------------

(d) Subtenant shall have the right, from time to time, subject to applicable
Legal Requirements and to approval of Landlord to the extent required under the
Lease, to reserve the use of the New Atrium Area for temporary events without
additional rent or fee other than payment of any and all direct expenses in
connection therewith.

34. MISCELLANEOUS.

(a) This Sublease contains the entire agreement between the parties and all
prior negotiations and agreements are merged in this Sublease. Any agreement
hereafter made shall be ineffective to change, modify or discharge this Sublease
in whole or in part unless such agreement is in writing and signed by the
parties hereto. No provision of this Sublease shall be deemed to have been
waived by Sublandlord or Subtenant unless such waiver is in writing and signed
by Sublandlord or Subtenant, as the case may be. The covenants and agreements
contained in this Sublease shall bind and inure to the benefit of Sublandlord
and Subtenant and their respective permitted successors and assigns.

(b) In the event that any provision of this Sublease shall be held to be invalid
or unenforceable in any respect, the validity, legality or enforceability of the
remaining provisions of this Sublease shall be unaffected thereby.

(c) The paragraph headings appearing herein are for purposes of convenience only
and are not deemed to be a part of this Sublease.

(d) Capitalized terms used herein shall have the same meanings as are ascribed
to them in the Lease, unless otherwise expressly defined herein.

(e) This Sublease is offered to Subtenant for signature with the express
understanding and agreement that this Sublease shall not be binding upon
Sublandlord or Subtenant unless and until Sublandlord and Subtenant shall have
executed and delivered a fully executed copy of this Sublease to the other and
all conditions to this Sublease as provided in Section 24 above shall have been
satisfied.

(f) The shareholders, partners, directors and officers of Sublandlord
(collectively, the “Sublandlord Parties”) shall not be liable for the
performance of Sublandlord’s obligations under this Sublease. The shareholders,
partners, directors and officers of Subtenant (collectively, the “Subtenant
Parties”) shall not be liable for the performance of Subtenant’s obligations
under this Sublease. Subtenant shall look solely to Sublandlord to enforce
Sublandlord’s obligations hereunder and shall not seek damages against any of
the Sublandlord Parties. Sublandlord shall look solely to Subtenant to enforce
Subtenant’s obligations hereunder and shall not seek damages against any of the
Subtenant Parties. Subtenant shall look only to the assets of Sublandlord for
the satisfaction of Subtenant’s remedies for the collection of a judgment (or
other judicial process) requiring the payment of money by Sublandlord in the
event of any default by Sublandlord hereunder, and no property or assets of the
Sublandlord Parties shall be subject to levy, execution or other enforcement
procedure for the satisfaction of Subtenant’s remedies under or with respect to
this Sublease, the relationship of Sublandlord and Subtenant hereunder or
Subtenant’s use or occupancy of the Premises. Sublandlord shall look only to the
assets of Subtenant for the satisfaction of Sublandlord’s remedies for the
collection of a

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

34



--------------------------------------------------------------------------------

judgment (or other judicial process) requiring the payment of money by Subtenant
in the event of any default by Subtenant hereunder, and no property or assets of
the Subtenant Parties shall be subject to levy, execution or other enforcement
procedure for the satisfaction of Sublandlord’s remedies under or with respect
to this Sublease, the relationship of Subtenant and Sublandlord hereunder or
Sublandlord’s use or occupancy of the Premises.

(g) This Sublease shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Massachusetts.

(h) Subtenant and Sublandlord shall, within ten (10) business days after each
and every request by the other, execute, acknowledge and deliver a statement in
writing: (i) certifying that this Sublease is unmodified and in full force and
effect (or if there have been modifications, that the same is in full force and
effect as modified, and stating the modifications); (ii) specifying the dates to
which the Base Rent, Expense Rent, Parking Charges, Subtenant Surcharges, and
any other sums due under this Sublease have been paid; (iii) stating whether or
not, to the knowledge of such party, Sublandlord or Subtenant is in default in
performance or observance of its obligations under this Sublease, and, if so,
specifying each such default; (iv) stating whether or not, to the knowledge of
such party, any event has occurred which with the giving of notice or passage of
time, or both, would constitute a Default by Sublandlord or Subtenant under this
Sublease, and, if so, specifying each such event; and (v) as to any other
matters reasonably requested. Any such statement delivered pursuant to this
Section may be relied upon by the Landlord or by any actual or prospective
assignee, transferee or mortgagee. Subtenant and Sublandlord agree to deliver
the form of Estoppel Certificate attached to the Lease as Exhibit “H”.

(i) Each party represents and warrants (a) that it is a valid existing
corporation licensed to do business in the Commonwealth of Massachusetts and
(b) that it has the power and authority to execute and deliver the Sublease and
perform its obligations thereunder.

(j) Sublandlord agrees to enter into a Notice of Sublease, subject to the
approval of Landlord.

(k) In the extent of any inconsistencies by and between the Sublease and the
Lease, the Sublease shall govern.

[Signatures follow on the next page.]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublandlord and Subtenant herein have duly executed this
instrument on the day and year first above written.

 

LANDLORD:   ARIAD Pharmaceuticals, Inc.,   a Delaware corporation   By:   

/s/ Harvey J. Berger, M.D.

  Name:    Harvey J. Berger, M.D.   Title:    Chairman and CEO      Hereunto
Duly Authorized SUBTENANT:   INTERNATIONAL BUSINESS MACHINES   CORPORATION, a
New York corporation   By:   

/s/ Thomas L. Ponesse III

  Name:    Thomas L. Ponesse III   Title:    Director, Real Estate Operations  
   Hereunto Duly Authorized

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

36



--------------------------------------------------------------------------------

EXHIBIT A

REDACTED LEASE

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B-1

SUBLEASED PREMISES

(see attached floor plans)

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

B-1



--------------------------------------------------------------------------------

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

B-1



--------------------------------------------------------------------------------

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

B-1



--------------------------------------------------------------------------------

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

B-1



--------------------------------------------------------------------------------

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

B-1



--------------------------------------------------------------------------------

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

B-1



--------------------------------------------------------------------------------

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT B-2

B1, B2 and Penthouse Plans dated July 16, 2015

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

B-2



--------------------------------------------------------------------------------

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

B-2



--------------------------------------------------------------------------------

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

B-2



--------------------------------------------------------------------------------

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

Pre-Commencement Date Work

[None.]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D/Schedule 2.1

[Landlord/Tenant Responsibility Matrix dated March 30, 2015]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

D-1



--------------------------------------------------------------------------------

SCHEDULE 2.1

LANDLORD/TENANT RESPONSIBILITY MATRIX

 

DESCRIPTION

   ALLOCATION    Landlord    Tenant

GENERAL

     

Building Core & Shell shall be certified by the USGBC at not less than Silver.

   X   

Landlord to provide below-grade parking with [***] spaces per 1,000 GFA.

   X   

Third-party Commissioning of the Core & Shell

   X   

Third-party Commissioning of the Tenant Improvements

      X

SITEWORK

     

Perimeter sidewalks, street curbs, miscellaneous site furnishings, landscaping
and parking

   X   

Telephone service to main demarcation room from local exchange carrier

   X   

Domestic sanitary sewer connection to street

   X   

Lab waste sewer connection

   X   

Roof storm drainage

   X   

NStar primary and secondary electrical service

   X   

NStar gas service

   X   

Domestic water service to Building

   X   

Fire protection water service to Building

   X   

LANDSCAPING

     

Landlord to provide complete site improvements package, including design and
installation

   X   

Landscape plans to include location, species, and sizes of trees, shrubs,
groundcovers, flowering plants, ornamental flowering trees and coniferous
evergreen trees. All plantings shall be of specimen quality.

   X   

Hardscape plans shall include walkways, driveways, curbing, exterior lighting,
and signage. Design and site improvements materials shall be of corporate
headquarters quality.

   X   

STRUCTURE

     

Reinforced concrete slab with live load capacity of l00psf

   X   

Maximum design value for vibration for floors is designed to 8,000 micro-inches
per second.

   X   

Structural enhancements for specific Tenant load requirements

      X

Floor to floor height of l4’-6” at Levels 2 through 4; 14’-0” at Level 5;
19’-11” at 1st floor (9’-0” to Floor of Mezzanine from First Floor); 10’-l1” at
mezzanine level (mezzanine level is allocated for support space only – no office
functions).

   X   

Structural framing dunnage above roof for Base Building equipment

   X   

Structural framing dunnage above roof for Tenant equipment subject to Landlord
review and approval.

      X

Framed openings for Base Building utility risers

   X   

Framed openings for Tenant utility risers in addition to Base Building within
pre-allocated base Building areas subject to Landlord review and approval.

   X   

Miscellaneous metals items and/or concrete pads for Base Building equipment

   X   

Miscellaneous metals items and/or concrete pads for Tenant equipment

      X

ROOFING

     

Single ply EPDM roofing system with rigid insulation with 20 year warranty

   X   

Roofing penetrations for Base Building equipment/systems

   X   

Roofing penetrations for Tenant equipment/systems, installed by Base Building
roofing subcontractor

      X

 

Alexandria Real Estate Equities    Page 1 of 10

March 30, 2015

  

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

D-2



--------------------------------------------------------------------------------

DESCRIPTION

   ALLOCATION    Landlord    Tenant

Walkway pads to Base Building equipment

   X   

Walkway pads to Tenant equipment

      X

Roofing alterations due to Tenant changes within Building penthouse, installed
by Base Building roofing subcontractor

      X

EXTERIOR

     

Building exterior consisting of curtainwall, glass fiber reinforced concrete
panels, metal panel rain screen, and storefront windows.

   X   

Base Building entrances

   X   

Ground mounted exterior monument for Tenant identification

   X   

Building mounted signage in accordance with City of Cambridge rules and
regulations (full building tenants only)

      X

Loading dock overhead door

   X   

Penthouse enclosure for Base Building rooftop equipment

   X   

Penthouse enclosure for Tenant rooftop equipment

   X   

COMMON AREAS

     

Accessible main entrance. Entrance vestibules will include accessible full glass
medium stile aluminum framed entrance doors with integrated security hardware,
and recessed walk-off grid floor.

   X   

First floor finished lobby.

   X   

Modification of lobby reception desks.

      X

Core area toilet rooms. Toilet room floors and base shall be thin set ceramic
tile. One full-height mirror per toilet room. Full height ceramic tile shall be
provided on wet walls. All other wall surfaces shall be painted drywall.
Lavatory counters shall be solid surface with integral sinks, and continuous
mirror above lavatory counters to the ceiling height. Toilet room ceilings shall
be painted drywall. Metal toilet enclosures shall be ceiling mounted, steel
panel construction with a stainless steel finish. Toilet room accessories shall
be similar or equal to those manufactured by Bobrick Company, all in accordance
with MAAB. No marble materials included in toilet rooms.

   X   

Bicycle storage and shower rooms sufficient to obtain LEED Sustainable Sites
Credit 3.2: Alternative Transportation.

   X   

Shower rooms shall utilize finishes similar to core area toilet rooms.

   X   

Walls in toilet rooms, stairways, and Base Building utility rooms shall have a
final paint finish.

   X   

Painted metal railings in all stairways.

   X   

Interior signage for all Base Building rooms

   X   

Janitor’s closets in core areas

   X   

Electrical closets in core areas. Electrical closets can be used for Tenant
provided electrical equipment, subject to coordination with Base Building
equipment, and conformance to all code requirements.

   X   

IDF connected to demarcation room

   X   

Demarcation room

   X   

Loading dock area in each building, to include 48” high raised loading dock
platforms, measured from the loading dock slab immediately in front of the
platform. A scissor lift will also be provided in 125 Binney by Landlord.

   X   

Doors, frames, and hardware at common areas

   X   

Tenant Premises HVAC Rooms

      X

ELEVATORS

     

Three (3) passenger elevators per building with 3,500 lb. capacity; 350 FPM

   X   

One service elevator per building with 5,000 lb. capacity; 350 FPM, 4’-6” wide
door.

   X   

 

Alexandria Real Estate Equities    Page 2 of 10

March 30, 2015

  

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

D-3



--------------------------------------------------------------------------------

WINDOW TREATMENT

     

Furnish and install Base Building window treatment, including blocking for
window treatment. Window treatments are to be horizontal blinds (specification
TBD) for all windows. At areas of full height floor-to-floor clear glazing,
Mechoshade roller system shades (or equal; specification TBD) are required.
Mechoshade and Room Darkening + AV Mechoshades for other areas, such as
conference rooms, are optional.

      X

Solid surface window sills, as applicable

      X

TENANT AREAS

     

Drywall at inside face of exterior walls

      X

Finishes at inside face of exterior walls

      X

Finishes at inside face at Tenant side of core partitions

      X

Additional toilet rooms within Tenant Premises

      X

Electrical closets within Tenant Premises

      X

Tel/data rooms for interconnection with Tenant tel/data

      X

Tenant kitchen areas

      X

Modifications to core areas to accommodate Tenant requirements

      X

Partitions, ceilings, flooring, painting, finishes, doors, frames, hardware,
millwork, casework, and buildout.

      X

Fixed or movable casework.

      X

Laboratory Equipment including, but not limited to, biosafety cabinets,
autoclaves, glasswashers, bioreactors.

      X

Chemical Fume Hoods, bench fume hood, lab casework

      X

Shaft enclosures for Base Building systems’ risers

   X   

Shaft enclosures for Tenant risers within allocated space in the main vertical
Base Building shafts, installed in accordance with Base Building schedule.

   X   

Shaft enclosures for Tenant risers outside of the allocated space in the main
vertical Base Building shafts.

      X

All interior signage for Tenant Premises

      X

FIRE PROTECTION

     

Fire service entrance including fire department connection, alarm valve, and
flow protection

   X   

Core area distribution piping and sprinkler heads

   X   

Stair distribution piping and sprinkler heads

   X   

Primary distribution and sprinkler heads adequate to support ordinary hazard
(with upturned heads)

   X   

All run outs, drop heads, and related equipment within Tenant Premises

      X

Modification of sprinkler piping and head locations to suit Tenant layout and
hazard index

      X

Specialized extinguishing systems

      X

Preaction dry-pipe systems (if required)

      X

Fire extinguisher cabinets at core areas

   X   

Fire extinguisher cabinets in Tenant Premises

      X

Additional fire department connections in tenant space per CFD spacing. All
piping, fittings, and valves from the capped connections are provided by Tenant.

      X

Capped connections are available on the Base Building standpipes at each floor
for Tenant use. Additionally, the Landlord will provide a base riser valve with
a capped connection in the first floor ceiling of each building for Tenant use.

   X   

PLUMBING

     

Domestic water service with backflow prevention and Base Building risers

   X   

Domestic water distribution within Tenant Premises including reduced pressure
backflow preventer

      X

 

Alexandria Real Estate Equities    Page 3 of 10

March 30, 2015

  

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

D-4



--------------------------------------------------------------------------------

Core restroom plumbing fixtures compliant with accessibility requirements

   X   

Tenant restroom plumbing fixtures compliant with accessibility requirements (in
addition to those provided by the Base Building)

      X

Wall hydrants in core areas (where required by code)

   X   

Non-potable water riser for lab use, including water booster system and reduced
pressure backflow preventer

   X   

Non-potable water distribution within Tenant Premises.

      X

Tenant metering and sub-metering at Tenant connection to water services.

      X

Storm drainage system

   X   

Sanitary waste and vent service for core areas

   X   

Sanitary waste and vent risers (2 per building) serving Tenant Premises

   X   

Sanitary waste and vent distribution serving Tenant Premises

      X

Two stage active pH neutralization system

      X

Lab waste and vent pipe risers (2 per building)

   X   

Lab waste and vent pipe distribution serving Tenant Premises

      X

Hot water generation for core restrooms

   X   

Non-potable Hot water generation for Tenant use

      X

Central lab air compressor

      X

Compressed air pining risers

      X

Compressed air pipe distribution in Tenant Premises for specific points of use

      X

Central lab vacuum system

      X

Lab vacuum pipe risers

      X

Lab vacuum pipe distribution in Tenant Premises for specific points of use

      X

Tepid water generator

   X   

Tepid water pipe risers (2 per building)

   X   

Tepid water pipe distribution in Tenant Premises

      X

RO/DI water generator

      X

Capped connection at cooling tower water make-up for RO/DI rejcct water.

   X   

Reject water piping, valves, fittings, etc. from the RO/DI system to the cooling
tower water make-up.

      X

RO/DI water pipe risers

      X

DI water pipe distribution in Tenant Premises for specific points of use

      X

Manifolds, piping, and other requirements including cylinders, not specifically
mentioned above

      X

Open end drains at each floor, including dedicated stacks and piping from the
stacks to the rainwater cistern, for clear water wastes/condensate.

   X   

NATURAL GAS

     

Natural gas service to Building

   X   

Natural gas service to Base Building boilers

   X   

Natural gas service, pressure regulator and meter for Tenant equipment. Gas main
has capacity to serve a IMW Tenant-provided generator per building. Gas main
also has an additional capacity for the building’s use of 8,400 MBH for 75
Binney and 12,300 MBH for 125 Binney.

      X

Natural gas piping from Tenant meter to Tenant Premises

      X

Natural gas pipe distribution within Tenant Premises

      X

Natural gas pressure regulator vent pipe riser from valve location through roof

   X   

HEATING, VENTILATION, AIR CONDITIONING

     

Central water-cooled chilled water plant with performance optimization control,
2,185 tons total for both building’s Base Building equipment only. Tenant is
responsible for differential costs associated with the increased chilled water
plant capacities to accommodate Tenant requirements. Chiller capacity, assuming
an energy recovery loop on laboratory exhaust, is based on the ASHRAE 1% weather
data.

   X   

Chilled water pipe risers for Base Building loads.

   X   

 

Alexandria Real Estate Equities    Page 4 of 10

March 30, 2015

  

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

D-5



--------------------------------------------------------------------------------

Premium cost to provide an additional 250 ton chiller on building 125, including
an 8” chilled water supply and return riser from the chiller to the penthouse, a
chilled water pump and a condenser water pump to serve the chiller.

      X

Increase cooling tower capacity by 250 tons per building, for Tenant use.
Cooling towers will have the ability to provide 640 tons of winter cooling on 75
Binney and 747 tons of winter cooling on 125 Binney.

   X   

Chilled water pipe risers for Tenant requirements.

      X

Chilled water pipe distribution within Tenant Premises

      X

Roof mounted central cooling towers on standby power

   X   

Condenser water capacity for Base Building loads.

   X   

Condenser water capacity for Tenant requirements, including the heat exchanger
to isolate base building water from Tenant equipment, pumps, piping, and risers.

      X

Condenser water pipe risers for Base Building loads.

   X   

Condenser water pipe risers for Tenant requirements.

      X

Condenser water pipe distribution within Tenant Premises.

      X

Central gas fired condensing boiler plant, for both buildings to be a total
nominal output of 32.4 million BTU/hr

   X   

Hot water pipe risers

   X   

Hot water pipe distribution within Tenant Premises

      X

Chilled beam units within Tenant Premises

      X

Reheat coils within Tenant Premises

      X

Reheat coils within core areas

   X   

Building Management System (BMS) for Base Building Infrastructure.

   X   

BMS (compatible with Landlord’s system) within Tenant Premises monitoring Tenant
infrastructure

      X

Once-through supply air handling units with 30% prefilters, electronically
enhanced 85% final filters, chilled water coils, and hot water coils and heat
recovery coils. Units are sized for approximately 1.75 cfm per usable square
foot (excluding mechanical space), for a total of 538,000 CFM for both
buildings. The air handling system is sized for 2.0 CFM/USF for 70% of the total
building usable area and 1.17 CFM/USF for 30% of the total building usable area.

   X   

Vertical supply air duct distribution. All duct risers are sized for 2.0 CFM/USF
at rates between 1800 FPM and 2000 FPM, depending on the shaft size available.

   X   

Supply air duct distribution. VAV terminals, equipment connections, insulation,
air terminals, dampers, hangers, etc. within Tenant Premises.

      X

Supply air duct distribution, VAV terminals, equipment connections, insulation,
air terminals, dampers, hangers, etc. within core areas.

   X   

Roof mounted laboratory exhaust air handlers and fans, with energy recovery
coils.

   X   

Vertical exhaust air duct risers

   X   

Exhaust air duct distribution, exhaust air valves, equipment connections,
insulation, air terminals, dampers, hangers, etc. within Tenant Premises.

      X

Exhaust air duct distribution, exhaust air valves, equipment connections,
insulation, air terminals, dampers, hangers, etc. within core: areas

   X   

Restroom exhaust for core area restrooms

   X   

Restroom exhaust for restrooms within Tenant Premises (additional)

      X

Electric room ventilation system for Base Building electrical closets

   X   

Electric room ventilation system for electrical closets within Tenant Premises

      X

Sound attenuation for Base Building infrastructure to comply with Cambridge
Noise Ordinance

   X   

Sound attenuation for Tenant equipment to comply with Cambridge Noise Ordinance

      X

 

Alexandria Real Estate Equities    Page 5 of 10

March 30, 2015

  

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

D-6



--------------------------------------------------------------------------------

Additional/ dedicated cooling for Tenant requirements.

      X

Garage exhaust fans with CO detection

   X   

Stair and elevator pressurization systems for stairs and elevators within core
areas

   X   

Elevator pressurization systems within Tenant Premises or installed by Tenant

      X

NStar vault ventilation system for Base Building vault

   X   

Garage Ramp Snow Melt System

   X   

ELECTRICAL

     

Electrical utility service to switchgear in main electrical room

   X   

480/277v bus riser, two 4,000 amp services for 75 Binney, and two 4,000 amp
services for 125 Binney.

   X   

Allocation of bus power for Tenant use (w/sf):

o Office lighting – 1.5

o Office power – 4

o Office HVAC – 6

o Lab lighting – 1.5

o Lab power – 8.5

o Lab HVAC – 12

   X   

One (1) 800 kW Diesel Life Safely Generator per Building. (Automatic transfer
switches and distribution for Base Building loads will be provided by Landlord).

   X   

Premium cost to upgrade the 800 kW Base Building generator to 2,000 kW for both
life safety and Tenant standby use in 125 Binney Street and 1000 kW in 75 Binney
Street including automatic transfer switch, increased fuel system requirements
(for Tenant standby power) and distribution of Tenant standby power.

      X

Standby generator for Tenant use in addition to the 0.25 watts/USF allowance
provided for Tenant emergency lighting.

      X

Sound attenuation for Tenant standby generator to comply with Cambridge Noise
Ordinance

      X

Sound attenuation for life safety generator to comply with Cambridge Noise
Ordinance

   X   

Automatic transfer switch for Tenant load

      X

Automatic transfer switch for life safety generator for Base Building loads

   X   

Standby power distribution within Tenant Premises

      X

Lighting and power distribution for core areas

   X   

Lighting and power distribution for Tenant Premises

      X

Meter socket and meter for Tenant bus tie in

      X

Common area life safety emergency lighting/signage

   X   

Tenant Premises life safety emergency lighting/signage

      X

Tenant panels, transformers, etc. in addition to Base Building

      X

FIRE ALARM

     

Base Building fire alarm system with devices in core areas

   X   

Fire alarm sub panels and devices for Tenant Premises with integration into Base
Building system

      X

Alteration to fire alarm system to facilitate Tenant program

      X

TELEPHONE/DATA

     

Underground local exchange carrier service to primary demarcation room in
basement

   X   

Service from primary demarcation room to secondary demarcation room

   X   

Intermediate distribution frame rooms

   X   

Tenant tel/data rooms

      X

Pathways from demarcation room directly into Tenant tel/data rooms

   X   

 

Alexandria Real Estate Equities    Page 6 of 10

March 30, 2015

  

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

D-7



--------------------------------------------------------------------------------

Tel/Data cabling from demarcation room to intermediate distribution frame rooms.

      X

Tel/Data cabling from demarcation room and/ or intermediate distribution frame
rooms to Tenant tel/data room.

      X

Fiber optic service for Tenant use

              X        

Tel/data infrastructure including, but not limited to, servers, computers, phone
systems, switches, routers, MUX panels, equipment racks, ladder racks, etc.

      X

Provisioning of circuits and service from service providers

      X

Audio visual systems and support

      X

Station cabling from Tenant tel/data room to all Tenant locations, within the
suite and exterior to the suite, if needed

      X

SECURITY

     

Card access at Building entries

   X   

Card access into or within Tenant Premises on separate Tenant installed and
managed system

      X

Video camera coverage of Tenant Premises on separate Tenant installed and
managed system

      X

Manned security station in lobby

      X

ATRIUM ARCHITECTURE AND LANDSCAPE

     

Add louver and insulated blank out panel exterior north 125 and 75.

   X   

Electrochromic solar shading glass for Atrium skylight

   X   

Connection of the electrochromic solar shading glass control system into the
building management system

   X   

Modify 125 and 75 penthouse screen wall and structure to add scuppers to allow
glass skylight to drain

   X   

Provide glazed-in sloped insulated metal panel system to skylight glazing system
to allow for glass skylight to drain

   X   

Provide non-glazed roof system between Atrium skylight and penthouse screenwall.

   X   

Structural support beams located below insulated glass skylight at north and
south elevations

   X   

Horizontal wind girt trusses at each floor level tied to columns.

   X   

Continuous interior louver, (align with and match exterior typical louver) at
upper level of atrium to be used for smoke evacuation exhaust systems and
natural ventilation system. Louver to connect to plenum space to between atrium
and penthouse screen wall system. Plenum space to be insulated, provide
insulation, AVB and weather barrier to penthouse screen wall system.

   X   

Modify building structural system to accommodate atrium skylight and wall loads

   X   

Structure to accommodate 6” expansion joint and expansion joint cover on 125
Binney street side. No expansion joint on 75 Binney street side.

   X   

North and south elevations, structural insulated glass, Basis of design PPG
Solarban 70 XL, or similar, (U-value: 0.3 BTU/F-ft2 SHGC: 0.28 (SB70xl).

   X   

Structural insulated glass supported using spider connections and support
rods/wire rope system all supported from Primary glazed wall support trusses and
horizontal wind girts at each floor.

   X   

Automated sun shade roller blind system on interior side of south elevation only
mounted to horizontal girts to meet design parameters for thermal comfort

   X   

Connection of sun shade roller blind control system into the building management
system

   X   

Vestibules for Atrium entries

   X   

 

Alexandria Real Estate Equities    Page 7 of 10

March 30, 2015

  

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

D-8



--------------------------------------------------------------------------------

Four (4) sets smoke evacuation make up air window systems with auto openers at
Level 1. North and south vestibule doors to be on auto openers for smoke
evacuation system

           X           

Auto louvers Level 1 near bathrooms for smoke evacuation make-up air system.

   X   

1st floor interior SSG system within Atrium enclosure with mullion spacing to
match exterior system

   X   

Code compliant Structural silicon glazing system with water curtain system where
required within and at perimeter of Atrium

   X   

Rated gwb partitions (prime coat only) and rated wood door and frame to complete
fire separation at boundaries of Atrium. The Atrium fire separation is achieved
by means of one-hour rated partitions, doors, frames, and sprinkler curtain on
glazing. Fire separation does not rely on Tenant construction to meet code.

   X   

Premium cost to upgrade to glass doors at rated partitions

      X

Finish ceiling at Atrium terraces

      X

Finish built up fascia system at atrium terrace outboard edges to match base
building interior profile, material and color to cover structural slab edge.

   X   

Finish floor at Atrium terraces on upper floors

      X

Tempered glass guardrails at crossing bridges and tempered glass guardrails with
stainless steel handrails at atrium terraces.

   X   

Crossing bridges, 2nd, 3rd, 4th and 5th level, connecting atrium terraces at 125
Binney to 75 Binney.

   X   

Crossing bridges finish floor

      X

Crossing bridges metal fascia panels

   X   

Crossing bridges finish ceiling at underside of bridges

   X   

Accent walls, at column lines J and K (from south face of Atrium to column line
4) on Levels 2 through 5, with clear anodized extruded aluminum, sill conditions
typical all openings. (Finish to be GWB with Level 5 Finish)

   X   

AESS communicating stair between Level 1 and Level 2 125 Lobby. With stone or
wood treads. Riser material to be painted metal.

   X   

Spiral communicating stair between Level 2 and Level 5 of 125 Binney. Structural
frame system with thermoformed solid surface clad guardrail, solid surface
cladding system with concealed seams and fasteners for a monolithic look. Treads
to be stone or wood. Riser material to be painted metal.

Exterior color of the stair to be ARIAD approved red.

   X   

Recessed curb below structural insulated glass at north and south elevations

   X   

Architectural floor grill in Atrium along north and south wall and dispersed
throughout center of atrium floor to temper atrium glazing

   X   

Atrium storage space.

   X   

Public restrooms with floor to ceiling tile walls with floor mounted toilet
partitions.

   X   

Interior and exterior ground floor plantings, flooring, pavers, movable and
fixed furnishings

   X   

Seating for café

      X

Blocking at attachment points at five (5) locations for banners to be hung
within atrium at locations agreed upon by landlord and tenant

   X   

ATRIUM STRUCTURE

     

Composite slab bridges designed for 100 psf live load

   X   

Additional/modified steel columns, beams, braces, and trusses to support Atrium
skylight and glass walls

   X   

Spiral stair from Level 2 to Level 5

   X   

Entry vestibules

   X   

 

Alexandria Real Estate Equities    Page 8 of 10

March 30, 2015

  

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

D-9



--------------------------------------------------------------------------------

Steel modifications for revised slab edge/balconies

                 X      

Structural framing dunnage for Atrium MEP equipment

     X      

Atrium skylight and curtain walls

     X      

ATRIUM FIRE PROTECTION

     

Distribution and sprinkler heads at top of Atrium and under bridges and stairs,
including separate floor controls

     X      

Any code required water curtain sprinkler system within the volume of the Atrium
required for core & shell occupancy.

     X      

Any modifications to the rated Atrium boundaries or fire protection system
required to maintain the rated separation during Tenant Improvements.

        X   

Distribution and sprinkler heads (upturned) with separate floor control on each
Level, within the Atrium

     X      

Modification of sprinkler piping and head location to suit Tenant layout

        X   

ATRIUM PLUMBING

     

Drains at interior planting areas and entry vestibules

     X      

Irrigation system for interior planting areas

     X      

Public restroom with services from Base Building

     X      

Services for potential Café (room W102), including gas, water, sanitary, and
grease traps.

        X   

ATRIUM HVAC

     

Nominal 26,000 CFM air handling unit with hot water and chilled water coils,
supply and return fans, 30% and 85% filters, and air side economizer serving the
ground floor level. Fan coil units mounted in the elevator lobbies will provide
conditioned air to the bridges.

     X      

Additional 250 ton water-cooled chiller, located on 75 Binney Street side of
chiller plant room. 100 tons are dedicated to the Atrium cooling; 150 tons are
available for Tenant use. Additional 100 tons of cooling lower capacity for
tenant use (to maintain requested total of 250 tons capacity available to
Tenant)

     X      

Chilled water and condenser water pumps to support new 250 ton chiller

     X      

Additional 2.7 million BTU/hr output condensing boiler module located in 75
Binney Street boiler room

     X      

Chilled and hot water piping to air handling unit and radiant floors and fan
coil units serving the bridges

     X      

Duct distribution to/from the AHU and FCU to the conditioned space

     X      

Smoke exhaust fans and makeup system

     X      

Environmental controls to monitor and maintain Atrium Thermal Criteria of
perceived temperature, as defined by ANSI/ASHRAE 55, in the range of 68 to 78
degrees F and a relative humidity below 55% on the ground floor of the Atrium,
the Atrium bridges, and stair when the outdoor conditions are between the ASHRAE
99% and 0.4% design values for Boston in winter and summer respectively.

     X      

Environmental controls to maintain thermal criteria in the range of 70 to 75
degrees F and a relative humidity below 55% in seating areas on the Atrium
terraces.

        X   

Environmental controls to maintain thermal criteria in the range of 68 to 78
degrees F and a relative humidity below 55% in circulation areas on the Atrium
terraces.

        X   

Smoke management control

     X      

 

Alexandria Real Estate Equities    Page 9 of 10

March 30, 2015

  

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

D-10



--------------------------------------------------------------------------------

Distribution for Café

                    X   

ATRIUM ELECTRICAL

     

Power to landlord installed equipment

     X      

Lighting in Atrium

     X      

Convenience outlets on the 1st floor of the Atrium

     X      

Life safety lighting as required by building code.

     X      

Modifications to life safety lighting for tenant changes on upper floors

        X   

Power to tenant installed equipment

        X   

Lighting within the terraces

        X   

Building Code minimum required convenience outlets on upper floors

     X      

Additional Convenience outlets on the upper floor terraces

        X   

In the Level 5 connecting bridge, four (4) empty steel conduits 1 @ 4” dia. plus
3 @ 3” dia. with pull string accessible from the terrace for tenant’s future use

        X   

ATRIUM FIRE ALARM

     

Fire alarm initiation devices and wiring

     X      

Fire alarm notification devices and wiring

     X      

Fire alarm system interface and programming (75 and 125 Binney)

     X      

Fire alarm interface to BMS (75 and 125 Binney)

     X      

Modification of fire alarm system to suit Tenant layout

        X   

ATRIUM SECURITY SYSTEM

     

Card access at Atrium exterior doors

     X      

Card access into or within Tenant Premises

        X   

Conduit (with pull wires) and mounting for future Video Cameras within Atrium
for tenant use integrated within design of the atrium

     X      

 

Alexandria Real Estate Equities    Page 10 of 10

March 30, 2015

  

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

D-11



--------------------------------------------------------------------------------

EXHIBIT E

COMPETITORS

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

E-1



--------------------------------------------------------------------------------

Exhibit F

Form of Consent to Sublease

CONSENT TO SUBLEASE

This Consent to Sublease (this “Consent”) is made as of             , 2015, by
ARE-MA REGION NO. 48, LLC, a Delaware limited liability company, having an
address of 385 East Colorado Boulevard, Suite 299, Pasadena, California 91101
(“Landlord”), ARIAD Pharmaceuticals, Inc. a Delaware corporation, having an
address of 26 Landsdowne Street, Cambridge MA 02139 (“Tenant”; Tenant is also
sometimes referred to as “Sublandlord” herein and in the Sublease hereinafter
described), and INTERNATIONAL BUSINESS MACHINES CORPORATION, a New York
corporation, having an address of             (“Subtenant”), with reference to
the following Recitals.

R E C I T A L S

 

A. Landlord and Tenant have entered into that certain Lease Agreement dated as
of January 4, 2013 (“Original Lease”), as amended by (i) First Amendment to
Lease dated as of September 16, 2013 (“First Amendment”), (ii) letter dated
October 17, 2013 (“Letter Amendment”) and (iii) Second Amendment to Lease dated
as of March 24, 2015 (“Second Amendment”). Collectively, the Original Lease,
First Amendment, Letter Amendment and Second Amendment are referred to as the
“Lease”. Pursuant to the Lease, Landlord leased to Tenant certain premises
(the “Premises”) in the Project known as and located at 75 Binney Street and
125 Binney Street, Cambridge, Massachusetts, as more particularly described in
the Lease.

 

B. A Notice of Lease with respect to the Lease is recorded in Book 60968, Page
552 of the Middlesex County Registry of Deeds, and an Amended and Restated
Notice of Lease is recorded in Book 62736, Page 397 of the Middlesex County
Registry of Deeds.

 

C. Tenant, as Sublandlord, desires to sublease to Subtenant a portion of the
Premises located on the Floors L1, L1 Mezzanine, L2, L3, L4 and L5 floors of the
75 Binney Building (the “Subleased Premises”) together with (i) non-exclusive
rights to use the Common Areas of the Project and the New Atrium Area, and
(ii) exclusive rights to use the portions of the Common Area of the Project
designated as portions of B1, B2 and Penthouse (M1) levels of the 75 Binney
Building, as more particularly described in and pursuant to the provisions of
that certain Sublease dated             , 2015 (the “Sublease”), a copy of which
is attached hereto as Exhibit A.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

F-1



--------------------------------------------------------------------------------

D. Tenant and Subtenant desire to obtain Landlord’s consent to the Sublease, and
to provide for the recognition of the Sublease by Landlord subject to and except
as otherwise provided by the terms hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord hereby consents to the
sublease of the Subleased Premises to Subtenant, such consent being subject to
and upon the following terms and conditions to which Landlord, Tenant and
Subtenant all hereby agree:

 

  1. DEFINED TERMS. ALL INITIALLY CAPITALIZED TERMS NOT OTHERWISE DEFINED IN
THIS CONSENT SHALL HAVE THE MEANINGS SET FORTH IN THE LEASE UNLESS THE CONTEXT
CLEARLY INDICATES OTHERWISE.

 

  2. EFFECT; TRUE COPY. THIS CONSENT SHALL NOT BE EFFECTIVE AND THE SUBLEASE
SHALL NOT BE VALID NOR SHALL SUBTENANT TAKE POSSESSION OF THE SUBLEASED PREMISES
UNLESS AND UNTIL LANDLORD SHALL HAVE RECEIVED: (A) A FULLY EXECUTED COUNTERPART
OF THE SUBLEASE, AND (B) A FULLY EXECUTED COUNTERPART OF THIS CONSENT. TENANT
AND SUBTENANT EACH REPRESENT AND WARRANT TO LANDLORD THAT THE COPY OF THE
SUBLEASE ATTACHED HERETO AS EXHIBIT A IS TRUE, CORRECT AND COMPLETE IN ALL
MATERIAL RESPECTS.

 

  3. SUBORDINATE TO LEASE; TERMS. (A) EXCEPT AS OTHERWISE PROVIDED HEREIN,
LANDLORD NEITHER APPROVES NOR DISAPPROVES THE TERMS, CONDITIONS AND AGREEMENTS
CONTAINED IN THE SUBLEASE, ALL OF WHICH SHALL BE SUBORDINATE AND AT ALL TIMES
SUBJECT TO: (I) ALL OF THE COVENANTS, AGREEMENTS, TERMS, PROVISIONS AND
CONDITIONS CONTAINED IN THE LEASE, AND (II) THE SUPERIOR MORTGAGES, DEEDS OF
TRUST, OR ANY OTHER HYPOTHECATION OR SECURITY NOW EXISTING OR HEREAFTER PLACED
UPON THE REAL PROPERTY OF WHICH THE PREMISES ARE A PART AND TO ANY AND ALL
ADVANCES SECURED THEREBY AND TO ALL RENEWALS, MODIFICATIONS, CONSOLIDATIONS,
REPLACEMENTS AND EXTENSIONS THEREOF (SUBJECT TO PROVIDING AN SNDA AS PROVIDED IN
SECTION 27 OF THE LEASE), AND (III) ALL MATTERS OF RECORD AFFECTING THE PREMISES
AND ALL LAWS, ORDINANCES AND REGULATIONS NOW OR HEREAFTER AFFECTING THE
PREMISES.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

F-2



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of Section 3(a) above, Landlord specifically
consents, and Landlord and Tenant specifically agree to modify the Lease to the
extent necessary to confirm and agree as follows:

(i) Ancillary Space; Parking. Subject to the rights of access of Landlord and to
the right of access by retail tenants to the grease trap equipment located in
the B1Space, Tenant has exclusive right to use of the B1 Space, the B2 Space and
the Penthouse and the right to grant exclusive use of portions of such space to
Subtenant, and Landlord consents to the exclusive use of the parking area on the
B1 Space and to installation by Subtenant of an arm barrier to vehicular access.

(ii) Signage. Landlord consents to Tenant’s installation, at no additional cost
to Landlord, of a second monument sign in addition to the monument sign provided
for in Section 38 of the Lease.

(iii) Base TI Allowance. Landlord agrees to provide for direct payment from
Landlord to Subtenant of the Base TI Allowance (up to $[***]/rsf) in accordance
with Section 14 below of this Consent.

(iv) Right to Cure. Both Tenant and Subtenant have the same rights to cure as
provided in Section 31(b) of Lease.

(v) Meetings. Landlord consents to Subtenant’s participation in meetings
regarding Operating Expenses, retail signage, building systems and security.

(vi) Exclusive Use of B1, B2 and PH. Landlord consents to Subtenant’s exclusive
rights to portions of the B1 Space and the bicycle rooms.

(vii) Approved Architect and Contractors. Landlord specifically approves the
architects and contractors described in Section 13 below of this Consent.

(viii) ROFO Offered Space. Landlord approves any expansion of or increase in the
size of the Subleased Premises to include ROFO Offered Space in accordance with
Section 7 of the Sublease, subject to the limitations hereinafter set forth.

(ix) Insurance. Landlord and Sublandlord consent to and agree that (A) delivery
of certificates of insurance in lieu of policies are acceptable in accordance
with Section 17 of the Lease, (B) elimination of the requirement to include
“agents” as an additional insured, (C) approve a policyholder rating of “A-”,
(D) approve acceptance of a policy with no hostile fire exclusion rather than a
hostile fire endorsement, and (E) approve waiver of a “per location”
endorsement.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

F-3



--------------------------------------------------------------------------------

(x) Direct Provision of Additional Services. Upon request of either Tenant or
Subtenant, Landlord will provide the additional services and provide for direct
billing to Subtenant of charges for additional services provided to Subtenant or
to the Subleased Premises.

(xi) Notice of Sublease. Landlord agrees to execute a Notice of Sublease with
respect to the Sublease in the form set forth in the Lease.

(xii) Fitness Center and Auditorium. Landlord approves the use of a portion of
the L1 level of the Subleased Premises for use as an auditorium and/or a fitness
center, subject to review of all plans therefor and to all applicable Legal
Requirements.

(xiii) Extension Option. Landlord consents to the exercise of the option to
extend the term of the Sublease in accordance with and subject to the
limitations set forth in Section 5(d)(iii) below of this Consent.

(xiv) Tenant Right of Self-Help. Landlord consents to the deletion of the last
sentence of Section 31(b).

 

  4. NO MODIFICATION; NO WAIVER. EXCEPT AS OTHERWISE PROVIDED HEREIN, NOTHING
CONTAINED HEREIN OR IN THE SUBLEASE SHALL BE CONSTRUED:

 

  (a) to modify, waive, impair, or affect any of the terms, covenants or
conditions contained in the Lease (including Tenant’s obligation to obtain any
required consents for any other or future sublettings), or to waive any breach
thereof, or any rights or remedies of Landlord under the Lease against any
person, firm, association or corporation liable for the performance thereof, or
to enlarge or increase Landlord’s obligations or liabilities under the Lease ,
and all terms, covenants and conditions of the Lease are hereby declared by each
of Landlord and Tenant to be in full force and effect; or

 

  (b) to require Landlord to accept any payments from Subtenant on behalf of
Tenant, except as expressly provided in Section 5 and Section 7 hereof.

Tenant shall remain liable and responsible for the payment of the annual rent,
additional rent and all other sums now and hereafter becoming payable thereunder
for all of the Premises, including, without limitation, the Subleased Premises
and for the due keeping, performance and observance of all the terms, covenants
and conditions set forth in the Lease on the part of the Tenant to be kept,
performed and observed.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

F-4



--------------------------------------------------------------------------------

  5. ASSUMPTION; TERMINATION OF THE LEASE, ETC. NOTWITHSTANDING ANYTHING IN THE
SUBLEASE TO THE CONTRARY:

 

  (a) Subtenant does hereby expressly assume and agree to be bound by and to
perform and comply with, for the benefit of Landlord, each and every obligation
of Tenant under the Lease to the extent applicable to the Subleased Premises as
expressly set forth in the Sublease, up to the extent of the Rent payable
pursuant to the Sublease. Landlord and Subtenant each hereby release the other,
and waive their respective rights of recovery against the other for direct or
consequential loss or damage arising out of or incident to the perils covered by
property insurance carried by such party to the extent of such insurance and
waive any right of subrogation which might otherwise exist in or accrue to any
person on account thereof.

 

  (b) Landlord, Tenant and Subtenant agree to each of the terms and conditions
of this Consent, and upon any conflict between the terms of the Lease or the
Sublease and this Consent, the terms of this Consent shall control.

 

  (c) The Sublease shall be deemed and agreed to be a sublease only, and not an
assignment, and there shall be no further subletting or assignment of all or any
portion of the Premises demised under the Lease (including the Subleased
Premises demised by the Sublease) except in accordance with the terms and
conditions of the Lease.

 

  (d) If Landlord terminates the Lease as a result of a default by Tenant,
thereunder, or if the Lease terminates for any other reason (other than as a
result of a default of Subtenant under the Sublease), then the Sublease shall
automatically and without any further action required by Landlord or by
Subtenant become and be deemed to be a direct lease between Landlord and
Subtenant upon all of the terms and conditions set forth in the Sublease, except
as follows:

(i) Rent Commencement Date. The Rent Commencement Date shall be no later than
the date of recognition of the Sublease or the automatic transformation of the
Sublease into a direct lease in accordance with Section 5(d) above (except in
connection with a voluntary termination of the Lease by Landlord and Tenant, in
which case the Rent Commencement Date shall be as set forth in the Sublease) and
in no event shall there be any reduction of the term of the Sublease in
connection with such adjustment.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

F-5



--------------------------------------------------------------------------------

(ii) Administrative Rent. The supervisory charge for Administrative Rent in
connection with the Subtenant Improvements payable pursuant to Section 6.1 of
the Work Letter, to the extent not already paid by Tenant, shall be paid by
Subtenant (except in the case of a voluntary termination of the Lease by
Landlord and Tenant, in which case there shall be no such charge for
Administrative Rent).

(iii) Extension Option. Landlord recognizes the right of Subtenant to extend the
term of the Sublease subject to the conditions set forth in the Sublease,
provided however that the Base Rent during the Extended Term, if applicable,
shall be payable at the rate set for in the Lease for Tenant’s Premises, ratably
allocated to the size of the Subleased Premises, rather than the rate provided
for in the Sublease.

(iv) ROFO. Subtenant shall not have any rights of first offer with respect to
the 125 Binney Building or any other portion of the Project. With respect to any
portion of the Subleased Premises which may have been added to the Subleased
Premises pursuant to the Right of First Offer in the Sublease, the Base Rent
shall be payable at the rate set forth in the Lease for Tenant’s Premises,
ratably allocated to the size of the relevant portion of the Subleased Premises,
rather than the rate provided for in the Sublease.

(v) Competitors. The restriction on subleasing portions of the Premises to other
subtenants which are “Competitors” of Subtenant shall not be applicable.

Expressly subject to the provisions of this Section 5(d), Landlord shall
recognize the Sublease, as modified as set forth above, as a direct lease to
Subtenant, and Subtenant shall attorn to Landlord, and Tenant, by its execution
of this Consent effective only from and after the termination of the Lease and
effectiveness of this section, releases and discharges Subtenant of all of its
obligations to Tenant under the Sublease accruing from and after such date.
Landlord shall undertake the obligations of Tenant under the Sublease (as
modified hereby) from the date of the Lease termination through the expiration
or earlier termination of the Sublease, but Landlord shall not in any event
(i) be liable for more

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

F-6



--------------------------------------------------------------------------------

than one (1) month’s rent or for any security deposit paid by Subtenant (except
to the extent actually delivered to Landlord), (ii) be liable for any prior act
or omission of Tenant under the Lease prior to the date of Lease termination or
for any other defaults of Tenant under the Sublease prior to the date of Lease
termination, (iii) except to the extent of any unpaid portion of the Base TI
Allowance due or payable pursuant to the terms of the Work Letter, and except
for any valid rights of offset under Sections 11(d), 18, 19, 31(b) and/or 31(c),
be subject to any defenses or offsets previously accrued which Subtenant may
have against Tenant for any period prior to the date of Lease termination, or
(iv) be bound by any changes or modifications made to the Sublease without the
prior written consent of Landlord.

 

  (e) Tenant agrees to reimburse all of Landlord’s costs and expenses in
connection with this Consent.

 

  6. ACTIONS OF SUBTENANT. ANY ACT OR OMISSION OF SUBTENANT OR ANYONE CLAIMING
UNDER OR THROUGH SUBTENANT THAT VIOLATES ANY OF THE PROVISIONS OF THE LEASE
SHALL BE DEEMED A VIOLATION OF THE LEASE BY TENANT.

 

  7. DIRECT ACTION; EXHAUSTION OF REMEDIES. UPON A DEFAULT BY TENANT UNDER THE
LEASE, LANDLORD MAY PROCEED DIRECTLY AGAINST TENANT, ANY GUARANTORS OR ANYONE
ELSE LIABLE UNDER THE LEASE WITHOUT FIRST EXHAUSTING LANDLORD’S REMEDIES AGAINST
ANY OTHER PERSON OR ENTITY LIABLE THEREON TO LANDLORD. IF LANDLORD GIVES
SUBTENANT NOTICE THAT TENANT IS IN DEFAULT UNDER THE LEASE, SUBTENANT SHALL
THEREAFTER MAKE DIRECTLY TO LANDLORD ALL PAYMENTS OTHERWISE DUE TENANT, WHICH
PAYMENTS WILL BE RECEIVED BY LANDLORD WITHOUT ANY LIABILITY TO LANDLORD EXCEPT
TO CREDIT SUCH PAYMENTS AGAINST AMOUNTS DUE UNDER THE LEASE AND TENANT EXPRESSLY
CONSENTS TO THE SAME. THE MENTION IN THIS CONSENT OF ANY PARTICULAR REMEDY SHALL
NOT PRECLUDE LANDLORD FROM ANY OTHER REMEDY IN LAW OR IN EQUITY.

 

  8.

NO BROKERS. TENANT SHALL PAY ANY BROKER COMMISSIONS OR FEES THAT MAY BE PAYABLE
AS A RESULT OF THE SUBLEASE AND TENANT HEREBY INDEMNIFIES AND AGREES TO HOLD
LANDLORD HARMLESS FROM AND AGAINST ANY LOSS OR LIABILITY ARISING THEREFROM OR
FROM ANY OTHER COMMISSIONS OR FEES PAYABLE IN CONNECTION WITH THE SUBLEASE WHICH
RESULT FROM THE ACTIONS OF TENANT.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

F-7



--------------------------------------------------------------------------------

  SUBTENANT HEREBY INDEMNIFIES AND AGREES TO HOLD LANDLORD HARMLESS FROM AND
AGAINST ANY LOSS OR LIABILITY ARISING FROM ANY COMMISSIONS OR FEES PAYABLE IN
CONNECTION WITH THE SUBLEASE WHICH RESULT FROM THE ACTIONS OF SUBTENANT.
SUBTENANT AND TENANT EACH REPRESENT AND WARRANT TO EACH OTHER AND TO LANDLORD
THAT THERE ARE NO BROKERS IN CONNECTION WITH THE SUBLEASE OTHER THAN DTZ AND
JONES LANG LASALLE BASED UPON ANY ENGAGEMENT OR ACTION BY TENANT OR SUBTENANT.
LANDLORD REPRESENTS AND WARRANTS TO TENANT AND SUBTENANT THAT THERE ARE NO
BROKERS WHO MAY BE OWED ANY COMMISSION IN CONNECTION WITH THE SUBLEASE BASED
UPON ANY ENGAGEMENT OR ACTION BY LANDLORD.

 

  9. NO MODIFICATION. TENANT AND SUBTENANT AGREE THAT THE SUBLEASE WILL NOT BE
MODIFIED OR AMENDED IN ANY WAY WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED. TENANT AND
SUBTENANT HEREBY AGREE THAT IT SHALL BE REASONABLE FOR LANDLORD TO WITHHOLD ITS
CONSENT TO ANY MODIFICATION OR AMENDMENT OF THE SUBLEASE WHICH WOULD CHANGE THE
PERMITTED USE OF THE SUBLEASED PREMISES OR WHICH WOULD AFFECT LANDLORD’S STATUS
AS A REAL ESTATE INVESTMENT TRUST. ANY MODIFICATION OR AMENDMENT OF THE SUBLEASE
WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT SHALL BE VOID AND OF NO FORCE OR
EFFECT.

 

  10. CHANGES IN WRITING. THIS CONSENT MAY NOT BE CHANGED ORALLY, BUT ONLY BY AN
AGREEMENT IN WRITING SIGNED BY LANDLORD AND THE PARTY AGAINST WHOM ENFORCEMENT
OF ANY CHANGE IS SOUGHT.

 

  11. COUNTERPARTS. THIS CONSENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER
SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.

 

  12. GOVERNING LAW. THIS CONSENT AND THE LEGAL RELATIONS BETWEEN THE PARTIES
HERETO SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED, WITHOUT REGARD TO
ITS PRINCIPLES OF CONFLICTS OF LAW.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

F-8



--------------------------------------------------------------------------------

  13. APPROVALS RELATING TO SUBLEASE. PURSUANT TO SECTION 3.1 OF THE WORK
LETTER, LANDLORD HEREBY APPROVES, FOR PURPOSES OF THE SUBTENANT IMPROVEMENTS
(I) [***] AS THE TI ARCHITECT, AND (II) [***], [***] AND [***] AS SUBTENANT’S
GENERAL CONTRACTORS (“SUBTENANT’S GENERAL CONTRACTORS”).

 

  14. DIRECT DISBURSEMENT AUTHORIZATION; BASE TI ALLOWANCE.

(A) SUBJECT TO THE TERMS OF THE WORK LETTER ATTACHED TO THE LEASE AND THE
SUBLEASE, UPON WRITTEN AUTHORIZATION BY TENANT, LANDLORD SHALL DISBURSE THE BASE
TI ALLOWANCE FOR THE SUBLEASE OF UP TO [***] DOLLARS ($[***]) PER RENTABLE
SQUARE FOOT OF THE SUBLEASED PREMISES, OR [***] DOLLARS ($[***]) IN THE
AGGREGATE, TO BE USED FOR SUBTENANT’S TI COSTS DIRECTLY TO SUBTENANT OR
SUBTENANT’S DESIGNEE FOR TI COSTS ALLOCABLE TO THE SUBLEASED PREMISES. TENANT
AGREES THAT ANY SUCH AMOUNT SO AUTHORIZED AND DISBURSED TO SUBTENANT SHALL BE
DEEMED AN ADVANCE TO TENANT OF SUCH PORTION OF TENANT’S BASE TI ALLOWANCE UNDER
THE LEASE.

(B) LANDLORD AGREES TO ALLOCATE AND TO RESERVE SUCH PORTION OF THE BASE TI
ALLOWANCE AVAILABLE TO TENANT IN ACCORDANCE WITH THE TERMS OF THE LEASE IN THE
AMOUNT OF UP TO [***] DOLLARS ($[***]) PER RENTABLE SQUARE FOOT OF THE SUBLEASED
PREMISES, OR [***] DOLLARS ($[***]) IN THE AGGREGATE, TO BE DISBURSED DIRECTLY
TO (OR AT THE DIRECTION OF) SUBTENANT TO BE USED FOR SUBTENANT’S TI COSTS AS
PROVIDED ABOVE.

(C) UPON FAILURE TO PROVIDE THE BASE TI ALLOWANCE, EACH OF TENANT AND SUBTENANT
SHALL HAVE THE RIGHT (AND NOT THE OBLIGATION) TO OFFSET AS PROVIDED IN
SECTION 31(C) OF THE LEASE.

 

  15. LEASE CONFIRMATION. LANDLORD AND TENANT EACH CONFIRMS THAT (I) THE
COMMENCEMENT DATE OF THE LEASE IS MARCH 24, 2015; (II) THE BASE TERM OF THE
LEASE EXPIRES ON MARCH 31, 2030; AND (III) THE STATEMENTS SET FORTH IN SECTION 9
OF THE SECOND AMENDMENT AS TO THE FULL FORCE AND EFFECT OF THE LEASE AND ALL
OTHER ITEMS SET FORTH THEREIN ARE TRUE AND CORRECT AS OF THE DATE HEREOF.

[Signatures on next page]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

F-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord, Tenant and Subtenant have caused their duly
authorized representatives to execute this Consent as of the date first above
written.

 

TENANT/SUBLANDLORD:   ARIAD Pharmaceuticals, Inc.,   a Delaware corporation  
By:   

 

  Its:   

 

LANDLORD:   ARE-MA REGION NO. 48, LLC,   a Delaware limited liability company  
   By:   

Alexandria Real Estate Equities, L.P.,

a Delaware limited partnership,

managing member

     By:   

ARE-QRS Corp.,

a Maryland corporation, general partner

        By:   

 

           Name:            Title: SUBTENANT:        

INTERNATIONAL BUSINESS

MACHINES CORPORATION,

        a New York corporation         By:   

 

        Name:            Title:   

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

F-10



--------------------------------------------------------------------------------

EXHIBIT A

Copy of Sublease dated             2015 between ARIAD Pharmaceuticals, Inc., a
Delaware corporation, as Sublandlord, and INTERNATIONAL BUSINESS MACHINES
CORPORATION, a New York corporation, as Subtenant

See Attached

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

F-1